Exhibit 10.1

 

EXECUTION

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of November 5,
2013 by and among Ocera Therapeutics, Inc., a Delaware corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and collectively, the
“Purchasers”).

 

RECITALS

 

A.            The Company and each Purchaser is executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “Commission”) under the
Securities Act.

 

B.            Each Purchaser, severally and not jointly, wishes to purchase, and
the Company wishes to sell, upon the terms and conditions stated in this
Agreement, (i) that aggregate number of shares of common stock, par value
$0.00001 per share (the “Common Stock”), of the Company, set forth below such
Purchaser’s name on the signature page of this Agreement (which aggregate amount
for all Purchasers together shall be 3,940,887 shares of Common Stock and shall
be collectively referred to herein as the “Shares”) and (ii) warrants, in
substantially the form attached hereto as Exhibit A (the “Warrants”), to acquire
up to that number of additional shares of Common Stock equal to twenty percent
(20.0%) of the number of Shares purchased by such Purchaser (rounded up to the
nearest whole share) (the shares of Common Stock issuable upon exercise of or
otherwise pursuant to the Warrants collectively are referred to herein as the
“Warrant Shares”).

 

C.            The Shares, the Warrants and the Warrant Shares collectively are
referred to herein as the “Securities”.

 

D.            The Company has engaged Stifel Nicolaus & Company, Incorporated
and Cowen and Company, LLC as placement agents (the “Placement Agents”) for the
offering of the Shares and Warrants on a “best efforts” basis.

 

E.            Contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Registration Rights
Agreement, substantially in the form attached hereto as Exhibit B (the
“Registration Rights Agreement”), pursuant to which, among other things, the
Company will agree to provide certain registration rights with respect to the
Shares and the Warrant Shares under the Securities Act and the rules and
regulations promulgated thereunder and applicable state securities laws.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:

 

ARTICLE I.
DEFINITIONS

 

1.1        Definitions.  In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:

 

“Acquiring Person” has the meaning set forth in Section 4.6.

 

--------------------------------------------------------------------------------


 

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or, to the Company’s Knowledge, threatened in writing against the Company, any
Subsidiary or any of their respective properties or any officer, director or
employee of the Company or any Subsidiary acting in his or her capacity as an
officer, director or employee before or by any federal, state, county, local or
foreign court, arbitrator, governmental or administrative agency, regulatory
authority, stock market, stock exchange or trading facility.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act.  With respect to a Purchaser,
any investment fund or managed account that is managed on a discretionary basis
by the same investment manager as such Purchaser will be deemed to be an
Affiliate of such Purchaser.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Board of Directors “ means the board of directors of the Company.

 

“Business Day” means any day except Saturday, Sunday, any day which is a federal
legal holiday in the United States or any day on which banking institutions in
the State of New York are authorized or required by law or other governmental
action to close.

 

“Closing” means the closing of the purchase and sale of the Shares and the
Warrants pursuant to this Agreement.

 

“Closing Bid Price”  means, for any security as of any date, (a) the last
reported closing bid price per share of Common Stock for such security on the
Principal Trading Market, as reported by Bloomberg Financial Markets, or, (b) if
the Principal Trading Market begins to operate on an extended hours basis and
does not designate the closing bid price then the last bid price of such
security prior to 4:00 P.M., New York City time, as reported by Bloomberg
Financial Markets, or (c) if the foregoing do not apply, the last closing price
of such security in the over-the-counter market on the electronic bulletin board
for such security as reported by Bloomberg Financial Markets, or (d) if no
closing bid price is reported for such security by Bloomberg Financial Markets,
the average of the bid prices of any market makers for such security as reported
in the “pink sheets” by Pink Sheets LLC. If the Closing Bid Price cannot be
calculated for a security on a particular date on any of the foregoing bases,
the Closing Bid Price of such security on such date shall be the fair market
value as mutually determined by the Company and the holder of such security. If
the Company and such holder are unable to agree upon the fair market value of
such security, then such dispute shall be resolved pursuant to Section 10 of the
Warrants. All such determinations shall be appropriately adjusted for any stock
dividend, stock split, stock combination or other similar transaction during the
applicable calculation period.

 

“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all of the
conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2 hereof are satisfied or
waived, as the case may be, or such other date as the parties may agree.

 

“Commission” has the meaning set forth in the Recitals.

 

“Common Stock” has the meaning set forth in the Recitals, and also includes any
other class of securities into which the Common Stock may hereafter be
reclassified or changed into.

 

“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which would entitle the holder thereof to acquire at any time Common Stock,
including, without limitation, any

 

2

--------------------------------------------------------------------------------


 

debt, preferred stock, rights, options, warrants or other instrument that is at
any time convertible into or exchangeable for, or otherwise entitles the holder
thereof to receive, Common Stock or other securities that entitle the holder to
receive, directly or indirectly, Common Stock.

 

“Company” has the meaning set forth in the Preamble.

 

“Company Counsel” means Goodwin Procter LLP, with offices located at Exchange
Place, 53 State Street, Boston, MA 02109.

 

“Company Deliverables” has the meaning set forth in Section 2.2(a).

 

“Company’s Knowledge” means with respect to any statement made to the Company’s
Knowledge, that the statement is based upon the actual knowledge of the
executive officers of the Company having responsibility for the matter or
matters that are the subject of the statement, after a reasonable inquiry.

 

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Deadline Date” has the meaning set forth in Section 4.1(f).

 

“Disclosure Materials” has the meaning set forth in Section 3.1(h).

 

“Disclosure Schedules” has the meaning set forth in Section 3.1.

 

“DTC” has the meaning set forth in Section 4.1(c).

 

“Effective Date” means the date on which the initial Registration Statement
required by Section 2(a) of the Registration Rights Agreement is first declared
effective by the Commission.

 

“Effectiveness Deadline” means the date on which the initial Registration
Statement is required to be declared effective by the Commission under the terms
of the Registration Rights Agreement.

 

“Environmental Laws” has the meaning set forth in Section 3.1(dd).

 

“Evaluation Date” has the meaning set forth in Section 3.1(t).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

“GAAP” means U.S. generally accepted accounting principles, as applied by the
Company.

 

“Indebtedness” has the meaning set forth in Section 3.1(mm).

 

“Intellectual Property Rights” has the meaning set forth in Section 3.1(p).

 

“Irrevocable Transfer Agent Instructions” means, with respect to the Company,
the Irrevocable Transfer Agent Instructions, in substantially the form of
Exhibit E, executed by the Company and delivered to and acknowledged in writing
by the Transfer Agent.

 

“Legend Removal Date” has the meaning set forth in Section 4.1(c).

 

3

--------------------------------------------------------------------------------


 

“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right or other restrictions of any kind.

 

“Material Adverse Effect” means a material adverse effect on the results of
operations, assets, business or financial condition of the Company and the
Subsidiaries, taken as a whole, except that any of the following, either alone
or in combination, shall not be deemed a Material Adverse Effect: (i) effects
caused by changes or circumstances affecting general market conditions in the
U.S. economy or which are generally applicable to the industry in which the
Company operates, provided that such effects are not borne disproportionately by
the Company, (ii) effects resulting from or relating to the announcement or
disclosure of the sale of the Securities or other transactions contemplated by
this Agreement, or (iii) effects caused by any event, occurrence or condition
resulting from or relating to the taking of any action in accordance with this
Agreement.

 

“Material Contract” means any contract of the Company that has been filed or was
required to have been filed as an exhibit to the SEC Reports pursuant to Item
601(b)(4) or Item 601(b)(10) of Regulation S-K.

 

“Material Permits” has the meaning set forth in Section 3.1(n).

 

“Delaware Courts” means the state and federal courts sitting in the State of
Delaware.

 

“OFAC” has the meaning set forth in Section 3.1(ll).

 

“Outside Date” means the thirtieth day following the date of this Agreement.

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

 

“Placement Agents” has the meaning set forth in the Recitals.

 

“Press Release” has the meaning set forth in Section 4.5.

 

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be the NASDAQ Global Market.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Purchase Price” means the Closing Bid price plus $0.025 per unit, with a unit
consisting of one Share and a warrant to acquire 0.20 of a Share.

 

“Purchaser” or “Purchasers” has the meaning set forth in the Recitals.

 

“Purchaser Counsel” means Ropes & Gray LLP, with offices located at 1900
University Avenue, 6th Floor, East Palo Alto, CA 94303-2284.

 

“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).

 

“Purchaser Party” has the meaning set forth in Section 4.9.

 

4

--------------------------------------------------------------------------------


 

“Registration Rights Agreement” has the meaning set forth in the Recitals.

 

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Registrable Securities (as defined in the Registration Rights
Agreement).

 

“Regulation D” has the meaning set forth in the Recitals.

 

“Required Approvals” has the meaning set forth in Section 3.1(e).

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Reports” has the meaning set forth in Section 3.1(h).

 

“Secretary’s Certificate” has the meaning set forth in Section 2.2(a)(vii).

 

“Securities Act” has the meaning set forth in the Recitals.

 

“Shares” has the meaning set forth in the Recitals.

 

“Short Sales” include, without limitation, (i) all “short sales” as defined in
Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and all types of direct and indirect stock pledges, forward
sale contracts, options, puts, calls, short sales, swaps, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements (including on a total return basis), and (ii) sales and other
transactions through non-U.S. broker dealers or foreign regulated brokers (but
shall not be deemed to include the location and/or reservation of borrowable
shares of Common Stock).

 

“Stock Certificates” has the meaning set forth in Section 2.2(a)(ii).

 

“Subscription Amount” means, with respect to each Purchaser, the aggregate
amount to be paid for the Shares and the related Warrants purchased hereunder as
indicated on such Purchaser’s signature page to this Agreement next to the
heading “Aggregate Purchase Price (Subscription Amount)” in United States
dollars and in immediately available funds.

 

“Subsidiary” means any subsidiary of the Company as set forth on Schedule
3.1(a), and shall, where applicable, include any subsidiary of the Company
formed or acquired after the date hereof.

 

“Trading Affiliate” has the meaning set forth in Section 3.2(h).

 

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market (other than the OTC Bulletin Board), or
(ii) if the Common Stock is not listed on a Trading Market (other than the OTC
Bulletin Board), a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on any Trading Market, a day on which the Common
Stock is quoted in the over-the-counter market as reported in the “pink sheets”
by Pink Sheets LLC (or any similar organization or agency succeeding to its
functions of reporting prices); provided, that in the event that the Common
Stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof, then
Trading Day shall mean a Business Day.

 

5

--------------------------------------------------------------------------------


 

“Trading Market” means whichever of the New York Stock Exchange, the NYSE
Alternext (formerly the American Stock Exchange), the NASDAQ Global Select
Market, the NASDAQ Global Market, the NASDAQ Capital Market or the OTC Bulletin
Board on which the Common Stock is listed or quoted for trading on the date in
question.

 

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Warrants, the Registration Rights Agreement, the
Irrevocable Transfer Agent Instructions and any other documents or agreements
explicitly contemplated hereunder.

 

“Transfer Agent” means Continental Stock Transfer & Trust Company, the current
transfer agent of the Company, with a mailing address of 17 Battery Place, New
York, NY 10004, and a facsimile number of (212) 509-5150, or any successor
transfer agent for the Company.

 

“Warrants” has the meaning set forth in the Recitals to this Agreement.

 

“Warrant Shares” has the meaning set forth in the Recitals.

 

ARTICLE II.
PURCHASE AND SALE

 

2.1        Closing.

 

(a)           Amount.  Subject to the terms and conditions set forth in this
Agreement, at the Closing, the Company shall issue and sell to each Purchaser,
and each Purchaser shall, severally and not jointly, purchase from the Company,
such number of shares of Common Stock equal to the quotient resulting from
dividing (i) the Subscription Amount for such Purchaser by (ii) the Purchase
Price, rounded down to the nearest whole Share.  In addition, each Purchaser
shall receive a Warrant to purchase a number of Warrant Shares equal to twenty
percent (20.0%) of the number of Shares purchased by such Purchaser, as
indicated below such Purchaser’s name on the signature page to this Agreement.
The Warrants shall have an exercise price equal to $7.663 per Warrant Share.

 

(b)           Closing.  The Closing of the purchase and sale of the Shares and
Warrants shall take place at the offices of Goodwin Procter LLP, The New York
Times Building, 620 Eighth Avenue, New York, New York on the Closing Date or at
such other locations or remotely by facsimile transmission or other electronic
means as the parties may mutually agree.

 

(c)           Form of Payment.  Except as may otherwise be agreed to among the
Company and one or more of the Purchasers, on or prior to the Business Day
immediately prior to the Closing Date, each Purchaser shall wire its
Subscription Amount, in United States dollars and in immediately available
funds, to the account of the Company, in accordance with instructions delivered
to the Purchasers on or prior to the Closing Date.  On the Closing Date, (a) the
Company shall deliver, in immediately available funds: (1) to the Placement
Agents, the fees and reimbursable expenses payable to the Placement Agents
(which fees and expenses shall be set forth in instructions from the Placement
Agents to the Company) and (2) the fees payable to Purchaser Counsel for all
reasonable and documented legal fees and expenses, up to a maximum of $20,000,
(b) the Company shall irrevocably instruct the Transfer Agent to deliver to each
Purchaser one or more stock certificates, free and clear of all restrictive and
other legends (except as expressly provided in Section 4.1(b) hereof),
evidencing the number of Shares such Purchaser is purchasing as is set forth on
such Purchaser’s signature page to this Agreement next to the heading “Number of
Shares to be Acquired”, within three (3) Trading Days after the Closing and
(c) the Company shall deliver to each Purchaser one or more Warrants, free and
clear of all restrictive and other legends (except as expressly provided in
Section 4.1(b) hereof), evidencing the number of Warrants such Purchaser is
purchasing as is set forth on such Purchaser’s

 

6

--------------------------------------------------------------------------------


 

signature page to this Agreement next to the heading “Underlying Shares Subject
to Warrant”, within three (3) Trading Days after the Closing.

 

2.2        Closing Deliveries.    (a)        On or prior to the Closing, the
Company shall issue, deliver or cause to be delivered to each Purchaser the
following (the “Company Deliverables”):

 

(i)            this Agreement, duly executed by the Company;

 

(ii)           facsimile copies of one or more stock certificates, free and
clear of all restrictive and other legends (except as provided in
Section 4.1(b) hereof), evidencing the Shares subscribed for by such Purchaser
hereunder, registered in the name of such Purchaser as set forth on the Stock
Certificate Questionnaire included as Exhibit C-2 hereto (the “Stock
Certificate”), with the original Stock Certificates delivered within three
(3) Trading Days of Closing;

 

(iii)          facsimile copies of one or more Warrants, executed by the Company
and registered in the name of such Purchaser as set forth on the Stock
Certificate Questionnaire included as Exhibit C-2 hereto, pursuant to which such
Purchaser shall have the right to acquire such number of Warrant Shares equal to
twenty percent (20.0%) of the number of Shares issuable to such Purchaser
pursuant to Section 2.2(a)(ii), rounded up to the nearest whole share, on the
terms set forth therein, with the original Warrants delivered within three
(3) Trading Days of Closing;

 

(iv)          a legal opinion of Company Counsel, dated as of the Closing Date
and in substantially the form attached hereto as Exhibit D, executed by such
counsel and addressed to the Purchasers and the Placement Agents;

 

(v)           the Registration Rights Agreement, duly executed by the Company;

 

(vi)          duly executed Irrevocable Transfer Agent Instructions acknowledged
in writing by the Transfer Agent instructing the Transfer Agent to deliver, on
an expedited basis, the Stock Certificate;

 

(vii)         a certificate of the Secretary of the Company (the “Secretary’s
Certificate”), dated as of the Closing Date, (a) certifying the resolutions
adopted by the Board of Directors of the Company or a duly authorized committee
thereof approving the transactions contemplated by this Agreement and the other
Transaction Documents and the issuance of the Securities, (b) certifying the
current versions of the certificate or articles of incorporation, as amended,
and by-laws of the Company and (c) certifying as to the signatures and authority
of persons signing the Transaction Documents and related documents on behalf of
the Company, in substantially the form attached hereto as Exhibit F;

 

(viii)        the Compliance Certificate referred to in Section 5.1(h); and

 

(ix)          a Lock-Up Agreement, substantially in the form of Exhibit H hereto
(the “Lock-Up Agreement”) executed by each person listed on Exhibit I hereto,
and each such Lock-Up Agreement shall be in full force and effect on the Closing
Date.

 

(b)           On or prior to the Closing, each Purchaser shall deliver or cause
to be delivered to the Company the following (the “Purchaser Deliverables”):

 

(i)            this Agreement, duly executed by such Purchaser;

 

(ii)           its Subscription Amount, in United States dollars and in
immediately available funds, in the amount set forth as the “Purchase Price”
indicated below such Purchaser’s name on

 

7

--------------------------------------------------------------------------------


 

the applicable signature page hereto under the heading “Aggregate Purchase Price
(Subscription Amount)” by wire transfer to the Company;

 

(iii)          the Registration Rights Agreement, duly executed by such
Purchaser; and

 

(iv)          a fully completed and duly executed Accredited Investor
Questionnaire, satisfactory to the Company, and Stock Certificate Questionnaire
in the forms attached hereto as Exhibits C-1 and C-2, respectively.

 

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

 

3.1        Representations and Warranties of the Company.  The Company hereby
represents and warrants as of the date hereof and the Closing Date (except for
the representations and warranties that speak as of a specific date, which shall
be made as of such date), to each of the Purchasers and to the Placement Agents:

 

(a)           Subsidiaries.  The Company has no direct or indirect Subsidiaries
other than those listed in Schedule 3.1(a) of the schedules delivered herewith
(the “Disclosure Schedules”).  Except as disclosed in Schedule 3.1(a) hereto,
the Company owns, directly or indirectly, all of the capital stock or comparable
equity interests of each Subsidiary free and clear of any and all Liens, and all
the issued and outstanding shares of capital stock or comparable equity interest
of each Subsidiary are validly issued and are fully paid, non-assessable and
free of preemptive and similar rights to subscribe for or purchase securities.

 

(b)           Organization and Qualification.  The Company and each of its
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite corporate
power and authority to own or lease and use its properties and assets and to
carry on its business as currently conducted.  Neither the Company nor any
Subsidiary is in violation or default of any of the provisions of its respective
certificate or articles of incorporation, bylaws or other organizational or
charter documents.  The Company and each of its Subsidiaries is duly qualified
to conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, would not
have or reasonably be expected to result in a Material Adverse Effect, and no
Proceeding has been instituted, is pending, or, to the Company’s Knowledge, has
been threatened in writing in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.

 

(c)           Authorization; Enforcement; Validity.  The Company has the
requisite corporate power and authority to enter into and to consummate the
transactions contemplated by each of the Transaction Documents to which it is a
party and otherwise to carry out its obligations hereunder and thereunder.  The
Company’s execution and delivery of each of the Transaction Documents to which
it is a party and the consummation by it of the transactions contemplated hereby
and thereby (including, but not limited to, the sale and delivery of the Shares
and the Warrants and the reservation for issuance and the  subsequent issuance
of the Warrant Shares upon exercise of the Warrants) have been duly authorized
by all necessary corporate action on the part of the Company, and no further
corporate action is required by the Company, its Board of Directors or its
stockholders in connection therewith other than in connection with the Required
Approvals.  Each of the Transaction Documents to which it is a party has been
(or upon delivery will have been) duly executed by the Company and is, or when
delivered in accordance with the terms hereof, will constitute the legal, valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except (i) as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting

 

8

--------------------------------------------------------------------------------


 

generally the enforcement of, creditors’ rights and remedies or by other
equitable principles of general application, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

(d)           No Conflicts.  The execution, delivery and performance by the
Company of the Transaction Documents to which it is a party and the consummation
by the Company of the transactions contemplated hereby or thereby (including,
without limitation, the issuance of the Shares and Warrants and the reservation
for issuance and issuance of the Warrant Shares) do not and will not
(i) conflict with or violate any provisions of the Company’s or any Subsidiary’s
certificate or articles of incorporation, bylaws or otherwise result in a
violation of the organizational documents of the Company, (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would result in a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company or any Subsidiary or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any Material Contract, or (iii) subject to
the Required Approvals, conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company or a Subsidiary is subject
(including federal and state securities laws and regulations and the rules and
regulations, assuming the correctness of the representations and warranties made
by the Purchasers herein, of any self-regulatory organization to which the
Company or its securities are subject, including all applicable Trading
Markets), or by which any property or asset of the Company or a Subsidiary is
bound or affected, except in the case of clauses (ii) and (iii) such as would
not, individually or in the aggregate, have  or  reasonably be expected to
result in a Material Adverse Effect.

 

(e)           Filings, Consents and Approvals.  Neither the Company nor any of
its Subsidiaries is required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority or other Person
in connection with the execution, delivery and performance by the Company of the
Transaction Documents (including the issuance of the Securities), other than
(i) the filing with the Commission of one or more Registration Statements in
accordance with the requirements of the Registration Rights Agreement,
(ii) filings required by applicable state securities laws, (iii) the filing of a
Notice of Sale of Securities on Form D with the Commission under Regulation D of
the Securities Act, (iv) the filing of any requisite notices and/or
application(s) to the Principal Trading Market for the issuance and sale of the
Securities and the listing of the Shares and Warrant Shares for trading or
quotation, as the case may be, thereon in the time and manner required thereby,
(v) the filings required in accordance with Section 4.5 of this Agreement and
(vi) those that have been made or obtained prior to the date of this Agreement
(collectively, the “Required Approvals”).

 

(f)            Issuance of the Securities.  The Shares and the issuance thereof
have been duly authorized and, when issued and paid for in accordance with the
terms of the Transaction Documents, will be duly and validly issued, fully paid
and nonassessable and free and clear of all Liens, other than restrictions on
transfer provided for in the Transaction Documents or imposed by applicable
securities laws, and shall not be subject to preemptive or similar rights.  The
Warrants and the issuance thereof have been duly authorized and, when issued and
paid for in accordance with the terms of the Transaction Documents, will be duly
and validly issued, free and clear of all Liens, other than restrictions on
transfer provided for in the Transaction Documents or imposed by applicable
securities laws, and shall not be subject to preemptive or similar rights of
stockholders. The Warrant Shares issuable upon exercise of the Warrants have
been duly authorized and, when issued and paid for in accordance with the terms
of the Transaction Documents and the Warrants will be duly and validly issued,
fully paid and nonassessable, free and clear of all Liens, other than
restrictions on transfer provided for in the Transaction Documents or imposed by
applicable securities laws, and shall not be subject to preemptive or similar
rights of stockholders.  Assuming the accuracy of the representations and
warranties of the Purchasers in this Agreement, the Securities will be issued in
compliance with all applicable federal and state securities laws.  As of the
Closing Date, the Company shall have reserved from

 

9

--------------------------------------------------------------------------------


 

its duly authorized capital stock the number of shares of Common Stock issuable
upon exercise of the Warrants (without taking into account any limitations on
the exercise of the Warrants set forth in the Warrants).  The Company shall, so
long as any of the Warrants are outstanding, take all action necessary to
reserve and keep available out of its authorized and unissued capital stock,
solely for the purpose of effecting the exercise of the Warrants, the number of
shares of Common Stock issuable upon exercise of the Warrants (without taking
into account any limitations on the exercise of the Warrants set forth in the
Warrants).

 

(g)           Capitalization. The number of shares and type of all authorized,
issued and outstanding capital stock, options and other securities of the
Company (whether or not presently convertible into or exercisable or
exchangeable for shares of capital stock of the Company) is set forth in
Schedule 3.1(g) hereto.  The Company has not issued any capital stock since the
date of its most recently filed SEC Report other than to reflect stock option
and warrant exercises that do not, individually or in the aggregate, have a
material affect on the issued and outstanding capital stock, options and other
securities.   No Person has any right of first refusal, preemptive right, right
of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents that have not been effectively waived
as of the Closing Date. Except as set forth on Schedule 3.1(g) or a result of
the purchase and sale of the Shares and Warrants, there are no outstanding
options, warrants, scrip rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities, rights or obligations
convertible into or exercisable or exchangeable for, or giving any Person any
right to subscribe for or acquire any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock or
Common Stock Equivalents. The issuance and sale of the Shares and Warrants will
not obligate the Company to issue shares of Common Stock or other securities to
any Person (other than the Purchasers) and will not result in a right of any
holder of Company securities to adjust the exercise, conversion, exchange or
reset price under any of such securities. All of the outstanding shares of
capital stock of the Company are validly issued, fully paid and nonassessable,
have been issued in compliance with all applicable federal and state securities
laws, and none of such outstanding shares was issued in violation of any
preemptive rights or similar rights to subscribe for or purchase securities. No
further approval or authorization of any stockholder, the Board of Directors or
others is required for the issuance and sale of the Securities. There are no
stockholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the Company’s Knowledge, between or among any of the Company’s stockholders.

 

(h)           SEC Reports; Disclosure Materials.  The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it under the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the two years preceding the date hereof (or such shorter
period as the Company was required by law or regulation to file such material)
(the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”, and the SEC Reports, together with the Disclosure Schedules,
being collectively referred to as the “Disclosure Materials”) on a timely basis
or has received a valid extension of such time of filing and has filed any such
SEC Reports prior to the expiration of any such extension, except where the
failure to file on a timely basis would not have or reasonably be expected to
result in a Material Adverse Effect.  As of their respective filing dates, or to
the extent corrected by a subsequent restatement, the SEC Reports complied in
all material respects with the requirements of the Securities Act and the
Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. The Company has
never been an issuer subject to Rule 144(i) under the Securities Act.  Each of
the Material Contracts to which the Company or any Subsidiary is a party or to
which the property or assets of the Company or any of its Subsidiaries are
subject has been filed as an exhibit to the SEC Reports.

 

10

--------------------------------------------------------------------------------


 

(i)                                     Financial
Statements.                           The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing (or to the extent corrected
by a subsequent restatement).  Such financial statements have been prepared in
accordance with GAAP applied on a consistent basis during the periods involved,
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial year-end audit adjustments.

 

(j)                                    Material Changes.  Since the date of the
latest audited financial statements included within the SEC Reports, except as
specifically disclosed in a subsequent SEC Report filed prior to the date
hereof, (i) there have been no events, occurrences or developments that have had
or would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect, (ii) the Company has not incurred any
material liabilities (contingent or otherwise) other than (A) trade payables and
accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered materially its method of
accounting or the manner in which it keeps its accounting books and records,
(iv) the Company has not declared or made any dividend or distribution of cash
or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock (other than in
connection with repurchases of unvested stock issued to employees of the
Company), and (v) the Company has not issued any equity securities to any
officer, director or Affiliate, except Common Stock issued pursuant to existing
Company stock option or stock purchase plans or executive and director
compensation arrangements disclosed in the SEC Reports. Except for the issuance
of the Shares and Warrants contemplated by this Agreement, no event, liability
or development has occurred or exists with respect to the Company or its
Subsidiaries or their respective business, properties, operations or financial
condition, that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made that has not
been publicly disclosed at least one (1) Trading Day prior to the date that this
representation is made.

 

(k)                                 Litigation.  There is no Action which
(i) adversely affects or challenges the legality, validity or enforceability of
any of the Transaction Documents or the Securities or (ii) except as
specifically disclosed in the SEC Reports, would, if there were an unfavorable
decision, individually or in the aggregate, have or reasonably be expected to
result in a Material Adverse Effect.  Neither the Company nor any Subsidiary,
nor to the Company’s Knowledge any director or officer thereof, is or has been
the subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty.  There
has not been, and to the Company’s Knowledge there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company.  The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any of its Subsidiaries under the
Exchange Act or the Securities Act.

 

(l)                                     Employment Matters.  No labor dispute
exists or, to the Company’s Knowledge, is imminent with respect to any of the
employees of the Company.  None of the Company’s or any Subsidiary’s employees
is a member of a union that relates to such employee’s relationship with the
Company, and neither the Company nor any of its Subsidiaries is a party to a
collective bargaining agreement, and the Company and each Subsidiary believes
that its relationship with its employees is good.  No executive officer of the
Company (as defined in Rule 501(f) of the Securities Act) has notified the
Company or any such Subsidiary that such officer intends to leave the Company or
any such Subsidiary or otherwise terminate such officer’s employment with the
Company or any such Subsidiary.  To the Company’s Knowledge, no

 

11

--------------------------------------------------------------------------------


 

executive officer, is, or is now expected to be, in violation of any material
term of any employment contract, confidentiality, disclosure or proprietary
information agreement or non-competition agreement, or any other contract or
agreement or any restrictive covenant in favor of a third party, and to the
Company’s Knowledge, the continued employment of each such executive officer
does not subject the Company or any Subsidiary to any liability with respect to
any of the foregoing matters.  The Company and its Subsidiaries are in
compliance with all U.S. federal, state, local and foreign laws and regulations
relating to employment and employment practices, terms and conditions of
employment and wages and hours, except where the failure to be in compliance
would not, individually or in the aggregate, have or reasonably be expected to
result in a Material Adverse Effect.

 

(m)                             Compliance.  Neither the Company nor any of its
Subsidiaries (i) is in default under or in violation of (and no event has
occurred that has not been waived that, with notice or lapse of time or both,
would result in a default by the Company or any of its Subsidiaries under), nor
has the Company or any of its Subsidiaries received written notice of a claim
that it is in default under, or that it is in violation of, any Material
Contract (whether or not such default or violation has been waived), (ii) is in
violation of any order of any court, arbitrator or governmental body having
jurisdiction over the Company or its properties or assets, or (iii) is in
violation of, or in receipt of written notice that it is in violation of, any
statute, rule or regulation of any governmental authority applicable to the
Company, except in each case as would not, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect.

 

(n)                                 Regulatory Permits. The Company and each of
its Subsidiaries possess all certificates, authorizations and permits issued by
the appropriate federal, state, local or foreign regulatory authorities
necessary to conduct its respective business as currently conducted and as
described in the SEC Reports, except where the failure to possess such permits,
individually or in the aggregate, has not and would not have or reasonably be
expected to result in a Material Adverse Effect (“Material Permits”), and
neither the Company nor any of its Subsidiaries has received any notice of
Proceedings relating to the revocation or modification of any such Material
Permits.

 

(o)                                 Title to Assets.  The Company and its
Subsidiaries have good and marketable title in fee simple to all real property
owned by them.  The Company and its Subsidiaries have good and marketable title
to all tangible personal property owned by them that is material to the business
of the Company and its Subsidiaries, taken as whole, in each case free and clear
of all Liens except such as do not materially affect the value of such property
and do not interfere with the use made and proposed to be made of such property
by the Company and any of its Subsidiaries.  Any real property and facilities
held under lease by the Company and any of its Subsidiaries are held by them
under valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company and its Subsidiaries.

 

(p)                                 Patents and Trademarks.  The Company and the
Subsidiaries own, possess, license or have other rights to use, all patents,
patent applications, trade and service marks, trade and service mark
applications and registrations, trade names, trade secrets, inventions,
copyrights, licenses, technology, know-how and other intellectual property
rights and similar rights described in the SEC Reports necessary or material for
use in connection with their respective businesses (collectively, the “
Intellectual Property Rights”).  None of the Company’s Intellectual Property
Rights have expired or terminated or have been abandoned or are expected to
expire or terminate or are expected to be abandoned within the next three years
from the date of this Agreement except where such expiration, termination or
abandonment has not or would not have a Material Adverse Effect. Neither the
Company nor any Subsidiary has received a notice (written or otherwise) that any
of the Intellectual Property Rights used by the Company or any Subsidiary
violates or infringes upon the rights of any Person.  There is no pending or, to
the Company’s Knowledge, threatened action, suit, proceeding or claim by any
Person that the Company’s business as now conducted infringes or otherwise
violates any patent, trademark, copyright, trade secret or other proprietary
rights of another.  The Company is not aware of any facts or circumstances which
might give rise to an action, suit, proceeding or

 

12

--------------------------------------------------------------------------------


 

claim by any Person that the Company’s business as now conducted infringes or
otherwise violates any patent, trademark, copyright, trade secret or other
proprietary rights of another.  To the Company’s Knowledge, there is no existing
infringement by another Person of any of the Intellectual Property Rights. The
Company and its Subsidiaries have taken reasonable security measures to protect
the secrecy, confidentiality and value of all of their Intellectual Property
Rights.

 

(q)                                 Insurance.  The Company and each of the
Subsidiaries are insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as the Company believes to be
prudent and customary in the businesses and locations in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage.  Neither the Company nor any of its Subsidiaries
has received any notice of cancellation of any such insurance, nor, to the
Company’s Knowledge, will it or any Subsidiary be unable to renew their
respective existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business without a significant  increase  in cost.

 

(r)                                    Transactions With Affiliates and
Employees.  Except as set forth in the SEC Reports, none of the officers or
directors of the Company and, to the Company’s Knowledge, none of the employees
of the Company is presently a party to any transaction with the Company or any
Subsidiary (other than for services as employees, officers and directors), that
would be required to be disclosed pursuant to Item 404 of Regulation S-K
promulgated under the Securities Act.

 

(s)           Internal Accounting Controls.  The Company maintains a system of
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any differences.

 

(t)                                    Sarbanes-Oxley; Disclosure Controls.  The
Company is in compliance in all material respects with all of the provisions of
the Sarbanes-Oxley Act of 2002 which are applicable to it as of the Closing
Date. The Company has established disclosure controls and procedures (as such
term is defined in Rule 13a-15(e) and 15d-15(e) under the Exchange Act) for the
Company and designed such disclosure controls and procedures to ensure that
information required to be disclosed by the Company in the reports it files or
submits under the Exchange Act is recorded, processed, summarized and reported,
within the time periods specified in the Commission’s rules and forms. The
Company’s certifying officers have evaluated the effectiveness of the Company’s
disclosure controls and procedures as of the end of the period covered by the
Company’s most recently filed periodic report under the Exchange Act (such date,
the “Evaluation Date”). The Company presented in its most recently filed
periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date. Since the Evaluation Date, there
have been no changes in the Company’s internal control over financial reporting
(as such term is defined in the Exchange Act) that has materially affected, or
is reasonably likely to materially affect, the Company’s internal control over
financial reporting.

 

(u)                                 Certain Fees.   No Person will have, as a
result of the transactions contemplated by this Agreement, any valid right,
interest or claim against or upon the Company or a Purchaser for any commission,
fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of the Company, other than the
Placement Agents with respect to the offer and sale of the Shares and Warrants
(which placement agent fees are being paid by the Company). The Purchasers shall
have no obligation with respect to any fees or with respect to any claims made
by or on behalf of other

 

13

--------------------------------------------------------------------------------


 

Persons for fees of a type contemplated in this paragraph (u) that may be due in
connection with the transactions contemplated by the Transaction Documents.  The
Company shall indemnify, pay, and hold each Purchaser harmless against, any
liability, loss or expense (including, without limitation, attorneys’ fees and
out-of-pocket expenses) arising in connection with any such right, interest or
claim.

 

(v)                                 Private Placement. Assuming the accuracy of
the Purchasers’ representations and warranties set forth in Section 3.2 of this
Agreement and the accuracy of the information disclosed in the Accredited
Investor Questionnaires provided by the Purchasers, no registration under the
Securities Act is required for the offer and sale of the Securities by the
Company to the Purchasers under the Transaction Documents. The issuance and sale
of the Securities hereunder does not contravene the rules and regulations of the
Trading Market.

 

(w)                               Investment Company                        The
Company is not, and immediately after receipt of payment for the Shares and
Warrants, will not be an “investment company” within the meaning of the
Investment Company Act of 1940, as amended. The Company shall conduct its
business in a manner so that it will not become subject to the Investment
Company Act of 1940, as amended.

 

(x)                                 Registration Rights.  Other than each of the
Purchasers or as set forth in Schedule 3.1(x) hereto, no Person has any right to
cause the Company to effect the registration under the Securities Act of any
securities of the Company other than those securities which are currently
registered on an effective registration statement on file with the Commission.

 

(y)                                 Disclosure.  The Company confirms that it
has not provided, and to the Company’s Knowledge, none of its officers or
directors nor any other Person acting on its or their behalf has provided, and
it has not authorized the Placement Agents to provide, any Purchaser or its
respective agents or counsel with any information that it believes constitutes
material, non-public information except insofar as the existence, provisions and
terms of the Transaction Documents and the proposed transactions hereunder may
constitute such information, all of which will be disclosed by the Company in
the Press Release as contemplated by Section 4.5 hereof. The Company understands
and confirms that the Purchasers will rely on the foregoing representations in
effecting transactions in securities of the Company.  All of the disclosure
furnished by or on behalf of the Company to the Purchasers regarding the Company
and its Subsidiaries, their businesses and the transactions contemplated hereby
is true and correct in all material respects and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. The Company acknowledges and agrees
that no Purchaser makes or has made any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in Section 3.2.

 

(z)                                  No Integrated Offering.  Assuming the
accuracy of the Purchasers’ representations and warranties set forth in
Section 3.2, none of the Company, its Subsidiaries nor, to the Company’s
Knowledge, any of its Affiliates or any Person acting on its behalf has,
directly or indirectly, at any time within the past six (6) months, made any
offers or sales of any Company security or solicited any offers to buy any
security under circumstances that would (i) eliminate the availability of the
exemption from registration under Regulation D under the Securities Act in
connection with the offer and sale by the Company of the Securities as
contemplated hereby or (ii) cause the offering of the Securities pursuant to the
Transaction Documents to be integrated with prior offerings by the Company for
purposes of any applicable law, regulation or stockholder approval provisions,
including, without limitation, under the rules and regulations of any Trading
Market on which any of the securities of the Company are listed or designated.

 

(aa)                          Tax Matters.  The Company and each of its
Subsidiaries (i) has accurately and timely prepared and filed all foreign,
federal and state income and all other tax returns, reports and declarations
required by any jurisdiction to which it is subject, (ii) has paid all taxes and
other governmental

 

14

--------------------------------------------------------------------------------


 

assessments and charges that are material in amount, shown or determined to be
due on such returns, reports and declarations, except those being contested in
good faith, with respect to which adequate reserves have been set aside on the
books of the Company and (iii) has set aside on its books provisions reasonably
adequate for the payment of all taxes for periods subsequent to the periods to
which such returns, reports or declarations apply, except, in the case of
clauses (i) and (ii) above, where the failure to so pay or file any such tax,
assessment, charge or return would not have or reasonably be expected to result
in a Material Adverse Effect.  There are no unpaid taxes in any material amount
claimed to be due by the Company or any of its Subsidiaries by the taxing
authority of any jurisdiction.

 

(bb)                          Environmental Matters.  To the Company’s
Knowledge, neither the Company nor any of its Subsidiaries (i) is in violation
of any statute, rule, regulation, decision or order of any governmental agency
or body or any court, domestic or foreign, relating to the use, disposal or
release of hazardous or toxic substances or relating to the protection or
restoration of the environment or human exposure to hazardous or toxic
substances (collectively, “Environmental Laws”), (ii) owns or operates any real
property contaminated with any substance that is in violation of any
Environmental Laws, (iii) is liable for any off-site disposal or contamination
pursuant to any Environmental Laws, or (iv) is subject to any claim relating to
any Environmental Laws; which violation, contamination, liability or claim has
had or would have, individually or in the aggregate, a Material Adverse Effect;
and there is no pending investigation or, to the Company’s Knowledge,
investigation threatened in writing that might lead to such a claim.

 

(cc)                            No General Solicitation. Neither the Company
nor, to the Company’s Knowledge, any person acting on behalf of the Company has
offered or sold any of the Securities by any form of general solicitation or
general advertising.

 

(dd)                          Foreign Corrupt Practices.  Neither the Company,
nor to the Company’s Knowledge, any agent or other person acting on behalf of
the Company, has: (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is in violation of law
or (iv) violated in any material respect any provision of the Foreign Corrupt
Practices Act of 1977, as amended.

 

(ee)                            Off Balance Sheet Arrangements.  There is no
transaction, arrangement, or other relationship between the Company (or any
Subsidiary) and an unconsolidated or other off balance sheet entity that is
required to be disclosed by the Company in SEC Reports and is not so disclosed
and would have or reasonably be expected to result in a Material Adverse Effect.

 

(ff)                              Acknowledgment Regarding Purchasers’ Purchase
of Securities.  The Company acknowledges and agrees that each of the Purchasers
is acting solely in the capacity of an arm’s length purchaser with respect to
the Transaction Documents and the transactions contemplated hereby and thereby. 
The Company further acknowledges that no Purchaser is acting as a financial
advisor or fiduciary of the Company (or in any similar capacity) with respect to
the Transaction Documents and the transactions contemplated thereby and any
advice given by any Purchaser or any of their respective representatives or
agents in connection with the Transaction Documents and the transactions
contemplated thereby is merely incidental to the Purchasers’ purchase of the
Securities. The Company further represents to each Purchaser that the Company’s
decision to enter into this Agreement and the other Transaction Documents has
been based solely on the independent evaluation of the transactions contemplated
hereby by the Company and its representatives.

 

(gg)                            Regulation M Compliance.  The Company has not,
and to the Company’s Knowledge no one acting on its behalf has, (i) taken,
directly or indirectly, any action designed to cause or to

 

15

--------------------------------------------------------------------------------


 

result in the stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of any of the Securities, (ii) sold,
bid for, purchased, or paid any compensation for soliciting purchases of, any of
the securities of the Company or (iii) paid or agreed to pay to any Person any
compensation for soliciting another to purchase any other securities of the
Company, other than, in the case of clauses (ii) and (iii), compensation paid to
the Placement Agents in connection with the placement of the Shares and
Warrants.

 

(hh)                          PFIC.  Neither the Company nor any Subsidiary is
or intends to become a “passive foreign investment company” within the meaning
of Section 1297 of the U.S. Internal Revenue Code of 1986, as amended.

 

(ii)                                  OFAC. Neither the Company nor any
Subsidiary nor, to the Company’s Knowledge, any director, officer, agent,
employee, Affiliate or Person acting on behalf of the Company or any Subsidiary
is currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Company will
not directly or indirectly use the proceeds of the sale of the Securities, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other Person or entity, towards any sales or operations
in Cuba, Iran, Syria, Sudan, Myanmar or any other country sanctioned by OFAC or
for the purpose of financing the activities of any Person currently subject to
any U.S. sanctions administered by OFAC.

 

(jj)                                FDA.  As to each product subject to the
jurisdiction of the U.S. Food and Drug Administration (“FDA”) under the Federal
Food, Drug and Cosmetic Act, as amended, and the regulations thereunder (“FDCA”)
that is manufactured, packaged, labeled, tested, distributed, sold, and/or
marketed by the Company or any of its Subsidiaries (each such product, a
“Pharmaceutical Product”), such Pharmaceutical Product is being manufactured,
packaged, labeled, tested, distributed, sold and/or marketed by the Company in
compliance with all applicable requirements under FDCA and similar laws,
rules and regulations relating to registration, investigational use, premarket
clearance, licensure, or application approval, good manufacturing practices,
good laboratory practices, good clinical practices, product listing, quotas,
labeling, advertising, record keeping and filing of reports, except where the
failure to be in compliance would not have or reasonably be expected to result
in a Material Adverse Effect.  There is no pending, completed or, to the
Company’s Knowledge, threatened, action (including any lawsuit, arbitration, or
legal or administrative or regulatory proceeding, charge, complaint, or
investigation) against the Company or any of its Subsidiaries, and none of the
Company or any of its Subsidiaries has received any notice, warning letter or
other communication from the FDA or any other governmental entity, which
(i) contests the premarket clearance, licensure, registration, or approval of,
the uses of, the distribution of, the manufacturing or packaging of, the testing
of, the sale of, or the labeling and promotion of any Pharmaceutical Product,
(ii) withdraws its approval of, requests the recall, suspension, or seizure of,
or withdraws or orders the withdrawal of advertising or sales promotional
materials relating to, any Pharmaceutical Product, (iii) imposes a clinical hold
on any clinical investigation by the Company or any of its Subsidiaries,
(iv) enjoins production at any facility of the Company or any of its
Subsidiaries, (v) enters or proposes to enter into a consent decree of permanent
injunction with the Company or any of its Subsidiaries, or (vi) otherwise
alleges any violation of any laws, rules or regulations by the Company or any of
its Subsidiaries. The properties, business and operations of the Company have
been and are being conducted in all material respects in accordance with all
applicable laws, rules and regulations of the FDA.  The Company has not been
informed by the FDA that the FDA will prohibit the marketing, sale, license or
use in the United States of any product proposed to be developed, produced or
marketed by the Company nor has the FDA expressed any concern as to approving or
clearing for marketing any product being developed or proposed to be developed
by the Company.

 

(kk)                          No Additional Agreements.  The Company does not
have any agreement or understanding with any Purchaser with respect to the
transactions contemplated by the Transaction Documents other than as specified
in the Transaction Documents.

 

16

--------------------------------------------------------------------------------


 

(ll)                                  Use of Form S-3.  The Company meets the
registration and transaction requirements for use of Form S-3 for the
registration of the Shares and the Warrant Shares for resale by the Purchasers.

 

3.2                         Representations and Warranties of the Purchasers.
 Each Purchaser hereby, for itself and for no other Purchaser, represents and
warrants as of the date hereof and as of the Closing Date to the Company and the
Placement Agents as follows:

 

(a)                                 Organization; Authority.  Such Purchaser is
an entity duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization with the requisite corporate or
partnership power and authority to enter into and to consummate the transactions
contemplated by the applicable Transaction Documents and otherwise to carry out
its obligations hereunder and thereunder. The execution and delivery of this
Agreement by such Purchaser and performance by such Purchaser of the
transactions contemplated by this Agreement have been duly authorized by all
necessary corporate or, if such Purchaser is not a corporation, such
partnership, limited liability company or other applicable like action, on the
part of such Purchaser.  Each Transaction document to which it is a party has
been duly executed by such Purchaser, and when delivered by such Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of such Purchaser, enforceable against it in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

 

(b)                                 No Conflicts.  The execution, delivery and
performance by such Purchaser of this Agreement and the Registration Rights
Agreement and the consummation by such Purchaser of the transactions
contemplated hereby and thereby will not (i) result in a violation of the
organizational documents of such Purchaser, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
such Purchaser is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment  or decree (including federal and state securities
laws) applicable to such Purchaser, except in the case of clauses (ii) and
(iii) above, for such conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of such Purchaser to perform its obligations
hereunder.

 

(c)                                  Investment Intent.  Such Purchaser
understands that the Securities are “restricted securities” and have not been
registered under the Securities Act or any applicable state securities law and
is acquiring the Shares and Warrants and, upon exercise of the Warrants, will
acquire the Warrant Shares issuable upon exercise thereof as principal for its
own account and not with a view to, or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities laws, provided, however, that by making the
representations herein, such Purchaser does not agree to hold any of the
Securities for any minimum period of time and reserves the right, subject to the
provisions of this Agreement and the Registration Rights Agreement, at all times
to sell or otherwise dispose of all or any part of such Securities pursuant to
an effective registration statement under the Securities Act or under an
exemption from such registration and in compliance with applicable federal and
state securities laws.  Such Purchaser is acquiring the Securities hereunder in
the ordinary course of its business. Such Purchaser does not presently have any
agreement, plan or understanding, directly or indirectly, with any Person to
distribute or effect any distribution of any of the Securities (or any
securities which are derivatives thereof) to or through any person or entity;
such Purchaser is not a registered broker-dealer under Section 15 of the
Exchange Act or an entity engaged in a business that would require it to be so
registered as a broker-dealer.

 

(d)                                 Purchaser Status.  At the time such
Purchaser was offered the Shares and Warrants, it was, and at the date hereof it
is, and on each date on which it exercises the Warrants it will be, an
“accredited investor” as defined in Rule 501(a) under the Securities Act.
Purchaser hereby represents that

 

17

--------------------------------------------------------------------------------


 

neither it nor any of its Rule 506(d) Related Parties is a “bad actor” within
the meaning of Rule 506(d) promulgated under the Securities Act. For purposes of
this Agreement, “Rule 506(d) Related Party” shall mean a person or entity
covered by the “Bad Actor disqualification” provision of Rule 506(d) of the
Securities Act.

 

(e)                                  General Solicitation.  Such Purchaser is
not purchasing the Securities as a result of any advertisement, article, notice
or other communication regarding the Securities published in any newspaper,
magazine or similar media or broadcast over television or radio or presented at
any seminar or any other general advertisement.

 

(f)                                   Experience of Such Purchaser.  Such
Purchaser, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Securities, and has so evaluated the merits and risks of such
investment.  Such Purchaser is able to bear the economic risk of an investment
in the Securities and, at the present time, is able to afford a complete loss of
such investment.

 

(g)                                  Access to Information.  Such Purchaser
acknowledges that it has had the opportunity to review the Disclosure Materials
and has been afforded (i) the opportunity to ask such questions as it has deemed
necessary of, and to receive answers from, representatives of the Company
concerning the terms and conditions of the offering of the Securities and the
merits and risks of investing in the Securities; (ii) access to information
about the Company and the Subsidiaries and their respective financial condition,
results of operations, business, properties, management and prospects sufficient
to enable it to evaluate its investment; and (iii) the opportunity to obtain
such additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment. Neither such inquiries nor any other
investigation conducted by or on behalf of such Purchaser or its representatives
or counsel shall modify, amend or affect such Purchaser’s right to rely on the
truth, accuracy and completeness of the Disclosure Materials and the Company’s
representations and warranties contained in the Transaction Documents.  Such
Purchaser has sought such accounting, legal and tax advice as it has considered
necessary to make an informed decision with respect to its acquisition of the
Securities.

 

(h)                                 Certain Trading Activities.  Other than with
respect to the transactions contemplated herein, since the time that such
Purchaser was first contacted by the Company, the Placement Agents or any other
Person regarding the transactions contemplated hereby, neither the Purchaser nor
any Affiliate of such Purchaser which (x) had knowledge of the transactions
contemplated hereby, (y) has or shares discretion relating to such Purchaser’s
investments or trading or information concerning such Purchaser’s investments,
including in respect of the Securities, and (z) is subject to such Purchaser’s
review or input concerning such Affiliate’s investments or trading
(collectively, “Trading Affiliates”) has directly or indirectly, nor has any
Person acting on behalf of or pursuant to any understanding with such Purchaser
or Trading Affiliate, effected or agreed to effect any purchases or sales of the
securities of the Company (including, without limitation, any Short Sales
involving the Company’s securities). Notwithstanding the foregoing, in the case
of a Purchaser and/or Trading Affiliate that is, individually or collectively, a
multi-managed investment bank or vehicle whereby separate portfolio managers
manage separate portions of such Purchaser’s or Trading Affiliate’s assets and
the portfolio managers have no direct knowledge of the investment decisions made
by the portfolio managers managing other portions of such Purchaser’s or Trading
Affiliate’s assets, the representation set forth above shall apply only with
respect to the portion of assets managed by the portfolio manager that have
knowledge about the financing transaction contemplated by this Agreement.  Other
than to other Persons party to this Agreement and Purchaser’s advisors, such
Purchaser has maintained the confidentiality of all disclosures made to it in
connection with this transaction (including the existence and terms of this
transaction). Notwithstanding the foregoing, for avoidance of doubt, nothing
contained herein shall constitute a representation or warranty, or preclude any
actions, with respect to the identification of the

 

18

--------------------------------------------------------------------------------


 

availability of, or securing of, available shares to borrow in order to effect
short sales or similar transactions in the future.

 

(i)                                     Brokers and Finders.  No Person will
have, as a result of the transactions contemplated by this Agreement, any valid
right, interest or claim against or upon the Company or any Purchaser for any
commission, fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of the Purchaser.

 

(j)                                    Independent Investment Decision.  Such
Purchaser has independently evaluated the merits of its decision to purchase
Securities pursuant to the Transaction Documents, and such Purchaser confirms
that it has not relied on the advice of any other Purchaser’s business and/or
legal counsel in making such decision.  Such Purchaser understands that nothing
in this Agreement or any other materials presented by or on behalf of the
Company to the Purchaser in connection with the purchase of the Securities
constitutes legal, tax or investment advice.  Such Purchaser has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of the Securities.

 

(k)                                 Reliance on Exemptions.  Such Purchaser
understands that the Securities being offered and sold to it in reliance on
specific exemptions from the registration requirements of United States federal
and state securities laws and that the Company is relying in part upon the truth
and accuracy of, and such Purchaser’s compliance with, the representations,
warranties, agreements, acknowledgements and understandings of such Purchaser
set forth herein in order to determine the availability of such exemptions and
the eligibility of such Purchaser to acquire the Securities.

 

(l)                                     No Governmental Review.  Such Purchaser
understands that no United States federal or state agency or any other
government or governmental agency has passed on or made any recommendation or
endorsement of the Securities or the fairness or suitability of the investment
in the Securities nor have such authorities passed upon or endorsed the merits
of the offering of the Securities.

 

(m)                             Regulation M.                   Such Purchaser
is aware that the anti-manipulation rules of Regulation M under the Exchange Act
may apply to sales of Common Stock and other activities with respect to the
Common Stock by the Purchasers.

 

(n)                                 Beneficial
Ownership.                          The purchase by such Purchaser of the Shares
and Warrants issuable to it at the Closing will not result in such Purchaser
(individually or together with any other Person with whom such Purchaser has
identified, or will have identified, itself as part of a “group” in a public
filing made with the Commission involving the Company’s securities) acquiring,
or obtaining the right to acquire, in excess of 19.999% of the outstanding
shares of Common Stock or the voting power of the Company on a post transaction
basis that assumes that such Closing shall have occurred.  Such Purchaser does
not presently intend to, alone or together with others, make a public filing
with the Commission to disclose that it has (or that it together with such other
Persons have) acquired, or obtained the right to acquire, as a result of such
Closing (when added to any other securities of the Company that it or they then
own or have the right to acquire), in excess of 19.999% of the outstanding
shares of Common Stock or the voting power of the Company on a post transaction
basis that assumes that each Closing shall have occurred.

 

(o)                                 Residency.  Such Purchaser’s residence (if
an individual) or offices in which its investment decision with respect to the
Securities was made (if an entity) are located at the address immediately below
such Purchaser’s name on its signature page hereto.

 

The Company and each of the Purchasers acknowledge and agree that no party to
this Agreement has made or makes any representations or warranties with respect
to the transactions contemplated hereby other than those specifically set forth
in this Article III and the Transaction Documents.

 

19

--------------------------------------------------------------------------------


 

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

 

4.1                         Transfer Restrictions.

 

(a)                                 Compliance with Laws.  Notwithstanding any
other provision of this Article IV, each Purchaser covenants that the Securities
may be disposed of only pursuant to an effective registration statement under,
and in compliance with the requirements of, the Securities Act, or pursuant to
an available exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act, and in compliance with any
applicable state and federal securities laws.  In connection with any transfer
of the Securities other than (i) pursuant to an effective registration
statement, (ii) to the Company, (iii) pursuant to Rule 144 (provided that the
Purchaser provides the Company with reasonable assurances (in the form of seller
and, if applicable, broker representation letters) that the securities may be
sold pursuant to such rule) or (iv) in connection with a bona fide pledge as
contemplated in Section 4.1(b), the Company may require the transferor thereof
to provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
Securities Act.  As a condition of transfer, any such transferee shall agree in
writing to be bound by the terms of this Agreement and the Registration Rights
Agreement and shall have the rights of a Purchaser under this Agreement and the
Registration Rights Agreement with respect to such transferred Securities.

 

(b)                                 Legends.  Certificates evidencing the
Securities shall bear any legend as required by the “blue sky” laws of any state
and a restrictive legend in substantially the following form, until such time as
they are not required under Section 4.1(c):

 

[NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED] [THESE SECURITIES HAVE NOT BEEN REGISTERED]
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR
APPLICABLE STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OR (B) AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY AND ITS TRANSFER AGENT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 UNDER THE SECURITIES ACT.  NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

The Company acknowledges and agrees that a Purchaser may from time to time
pledge, and/or grant a security interest in, some or all of the legended
Securities in connection with applicable securities laws, pursuant to a bona
fide margin agreement in compliance with a bona fide margin loan.  Such a pledge
would not be subject to approval or consent of the Company and no legal opinion
of legal counsel to the pledgee, secured party or pledgor shall be required in
connection with the pledge, but such legal opinion shall be required in
connection with a subsequent transfer or foreclosure following default by the
Purchaser transferee of the pledge.  No notice shall be required of such pledge,
but Purchaser’s transferee shall

 

20

--------------------------------------------------------------------------------


 

promptly notify the Company of any such subsequent transfer or foreclosure. 
Each Purchaser acknowledges that the Company shall not be responsible for any
pledges relating to, or the grant of any security interest in, any of the
Securities or for any agreement, understanding or arrangement between any
Purchaser and its pledgee or secured party.  At the appropriate Purchaser’s
expense, the Company will execute and deliver such reasonable documentation as a
pledgee or secured party of Securities may reasonably request in connection with
a pledge or transfer of the Securities, including the preparation and filing of
any required prospectus supplement under Rule 424(b)(3) of the Securities Act or
other applicable provision of the Securities Act to appropriately amend the list
of Selling Stockholders thereunder.  Each Purchaser acknowledges and agrees
that, except as otherwise provided in Section 4.1(c), any Securities subject to
a pledge or security interest as contemplated by this Section 4.1(b) shall
continue to bear the legend set forth in this Section 4.1(b) and be subject to
the restrictions on transfer set forth in Section 4.1(a).

 

(c)                                  Removal of Legends.  The legend set forth
in Section 4.1(b) above shall be removed and the Company shall issue a
certificate without such legend or any other legend to the holder of the
applicable Securities upon which it is stamped or issue to such holder by
electronic delivery at the applicable balance account at the Depository Trust
Company (“DTC”), if (i) such Securities are registered for resale under the
Securities Act (provided that, if the Purchaser is selling pursuant to the
effective registration statement registering the Securities for resale, the
Purchaser agrees to only sell such Securities during such time that such
registration statement is effective and not withdrawn or suspended, and only as
permitted by such registration statement), (ii) such Securities are sold or
transferred pursuant to Rule 144 (if the transferor is not an Affiliate of the
Company), or (iii) such Securities are eligible for sale under Rule 144, without
the requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such securities and without volume or
manner-of-sale restrictions.  Following the earlier of (i) the Effective Date or
(ii) Rule 144 becoming available for the resale of Securities, without the
requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such securities and without volume or
manner-of-sale restrictions, the Company shall cause Company Counsel to issue to
the Transfer Agent the legal opinion referred to in the Irrevocable Transfer
Agent Instructions.  Any fees (with respect to the Transfer Agent, Company
Counsel or otherwise) associated with the issuance of such opinion or the
removal of such legend shall be borne by the Company.  Following the Effective
Date, or at such earlier time as a legend is no longer required for certain
Securities, the Company will no later than three (3) Trading Days following the
delivery by a Purchaser to the Company (with notice to the Company) of (i) a
legended certificate representing Shares or Warrant Shares (endorsed or with
stock powers attached, signatures guaranteed, and otherwise in form necessary to
affect the reissuance and/or transfer) or (ii) an Exercise Notice in the manner
stated in the Warrants to effect the exercise of such Warrant in accordance with
its terms, and an opinion of counsel to the extent required by
Section 4.1(a) (such third (3rd) Trading Day, the “Legend Removal Date”),
deliver or cause to be delivered to such Purchaser a certificate representing
such Securities that is free from all restrictive and other legends.  The
Company may not make any notation on its records or give instructions to the
Transfer Agent that enlarge the restrictions on transfer set forth in this
Section 4.1(c).  Certificates for Shares or Warrant Shares subject to legend
removal hereunder may be transmitted by the Transfer Agent to the Purchasers by
crediting the account of the Purchaser’s prime broker with DTC as directed by
such Purchaser.

 

(d)                                 Irrevocable Transfer Agent
Instructions.                        The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, in
substantially the form of Exhibit E attached hereto (the “Irrevocable Transfer
Agent Instructions”). The Company represents and warrants that  no instruction
other than the Irrevocable Transfer Agent Instructions referred to in this
Section 4.1(d) (or instructions that are consistent therewith) will be given by
the Company to its transfer agent in connection with this Agreement, and that
the Securities shall otherwise be freely transferable on the books and records
of the Company as and to the extent provided in this Agreement and the other
Transaction Documents and applicable law. The Company acknowledges that a breach
by it of its obligations under this Section 4.1(d) will cause irreparable harm
to a Purchaser.  Accordingly, the Company acknowledges that the remedy at law

 

21

--------------------------------------------------------------------------------


 

for a breach of its obligations under this Section 4.1(d) will be inadequate and
agrees, in the event of a breach or threatened breach by the Company of the
provisions of this Section 4.1(d), that a Purchaser shall be entitled, in
addition to all other available remedies, to an order and/or injunction
restraining any breach and requiring immediate issuance and transfer, without
the necessity of showing economic loss and without any bond or other security
being required.

 

(e)                                  Acknowledgement.  Each Purchaser hereunder
acknowledges its primary responsibilities under the Securities Act and
accordingly will not sell or otherwise transfer the Securities or any interest
therein without complying with the requirements of the Securities Act.  While
the Registration Statement remains effective, each Purchaser hereunder may sell
the Shares and Warrant Shares in accordance with the plan of distribution
contained in the Registration Statement and if it does so it will comply
therewith and with the related prospectus delivery requirements unless an
exemption therefrom is available.  Each Purchaser, severally and not jointly
with the other Purchasers, agrees that if it is notified by the Company in
writing at any time that the Registration Statement registering the resale of
the Shares or the Warrant Shares is not effective or that the prospectus
included in such Registration Statement no longer complies with the requirements
of Section 10 of the Securities Act, the Purchaser will refrain from selling
such Shares and Warrant Shares until such time as the Purchaser is notified by
the Company that such Registration Statement is effective or such prospectus is
compliant with Section 10 of the Securities Act, unless such Purchaser is able
to, and does, sell such Shares or Warrant Shares pursuant to an available
exemption from the registration requirements of Section 5 of the Securities
Act.  Both the Company and its Transfer Agent, and their respective directors,
officers, employees and agents, may rely on this Section 4.1(e) and each
Purchaser hereunder will indemnify and hold harmless each of such persons from
any breaches or violations of this Section 4.1(e).

 

4.2                         Reservation of Common Stock.  The Company shall take
all action necessary to at all times have authorized, and reserved for the
purpose of issuance from and after the Closing Date, the number of shares of
Common Stock issuable upon exercise of the Warrants issued at the Closing
(without taking into account any limitations on exercise of the Warrants set
forth in the Warrants).

 

4.3                         Furnishing of Information.  In order to enable the
Purchasers to sell the Securities under Rule 144, for a period of twelve (12)
months from the Closing, the Company shall use its commercially reasonable
efforts to timely file (or obtain extensions in respect thereof and file within
the applicable grace period) all reports required to be filed by the Company
after the date hereof pursuant to the Exchange Act. During such twelve (12)
month period, if the Company is not required to file reports pursuant to the
Exchange Act, it will prepare and furnish to the Purchasers and make publicly
available in accordance with Rule 144(c) such information as is required for the
Purchasers to sell the Securities under Rule 144.

 

4.4                         Integration.  The Company shall not, and shall use
its commercially reasonable efforts to ensure that no Affiliate of the Company
shall, sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any security (as defined in Section 2 of the Securities Act) that
will be integrated with the offer or sale of the Securities in a manner that
would require the registration under the Securities Act of the sale of the
Securities to the Purchasers, or that will be integrated with the offer or sale
of the Securities for purposes of the rules and regulations of any Trading
Market such that it would require stockholder approval prior to the closing of
such other transaction unless stockholder approval is obtained before the
closing of such subsequent transaction.

 

4.5                         Securities Laws Disclosure; Publicity.  By
9:00 A.M., New York City time, on the Trading Day immediately following the date
hereof, the Company shall issue a press release (the “Press Release”) reasonably
acceptable to the Placement Agents disclosing all material terms of the
transactions contemplated hereby.  On or before 9:00 A.M., New York City time,
on the second (2nd) Trading Day immediately following the execution of this
Agreement, the Company will file a Current Report on Form 8-K with the

 

22

--------------------------------------------------------------------------------


 

Commission describing the terms of the Transaction Documents (and including as
exhibits to such Current Report on Form 8-K the material Transaction Documents
(including, without limitation, this Agreement, the form of Warrant and the
Registration Rights Agreement)).  Notwithstanding the foregoing, the Company
shall not publicly disclose the name of any Purchaser or an Affiliate of any
Purchaser, or include the name of any Purchaser or an Affiliate of any Purchaser
in any press release or filing with the Commission (other than the Registration
Statement) or any regulatory agency or Trading Market, without the prior written
consent of such Purchaser, except (i) as required by federal securities law in
connection with (A) any registration statement contemplated by the Registration
Rights Agreement and (B) the filing of final Transaction Documents (including
signature pages thereto) with the Commission and (ii) to the extent such
disclosure is required by law, request of the Staff of the Commission or Trading
Market regulations, in which case the Company shall provide the Purchasers with
two (2) days prior written notice of such disclosure permitted under this
subclause (ii).  From and after the issuance of the Press Release, no Purchaser
shall be in possession of any material, non-public information received from the
Company, any Subsidiary or any of their respective officers, directors,
employees or agents, that is not disclosed in the Press Release unless a
Purchaser shall have executed a written agreement regarding the confidentiality
and use of such information.  Each Purchaser, severally and not jointly with the
other Purchasers, covenants that until such time as the transactions
contemplated by this Agreement are required to be publicly disclosed by the
Company as described in this Section 4.5, such Purchaser will maintain the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).

 

4.6                               Indemnification of Purchasers.  Subject to the
provisions of this Section 4.9, the Company will indemnify and hold each
Purchaser and its directors, officers, shareholders, members, partners,
employees and agents (and any other Persons with a functionally equivalent role
of a Person holding such titles notwithstanding a lack of such title or any
other title), each Person who controls such Purchaser (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, shareholders, agents, members, partners or employees (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title) of such
controlling persons (each, a “Purchaser Party”) harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation that any such Purchaser
Party may suffer or incur as a result of or relating to (a) any breach of any of
the representations, warranties, covenants or agreements made by the Company in
this Agreement or in the other Transaction Documents or (b) any action
instituted against a Purchaser in any capacity, or any of them or their
respective Affiliates, by any stockholder of the Company who is not an Affiliate
of such Purchaser, with respect to any of the transactions contemplated by the
Transaction Documents (unless such action is based upon a breach of such
Purchaser’s representations, warranties or covenants under the Transaction
Documents or any agreements or understandings such Purchaser may have with any
such stockholder or any violations by the Purchaser of state or federal
securities laws or any conduct by such Purchaser which constitutes fraud, gross
negligence, willful misconduct or malfeasance). Promptly after receipt by any
Person (the “Indemnified Person”) of notice of any demand, claim or
circumstances which would or might give rise to a claim or the commencement of
any action, proceeding or investigation in respect of which indemnity may be
sought pursuant to this Section 4.9, such Indemnified Person shall promptly
notify the Company in writing and the Company shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to such Indemnified
Person, and shall assume the payment of all reasonable fees and expenses; 
provided, however, that the failure of any Indemnified Person so to notify the
Company shall not relieve the Company of its obligations hereunder except to the
extent that the Company is actually and materially prejudiced by such failure to
notify. In any such proceeding, any Indemnified Person shall have the right to
retain its own counsel, but the reasonable and documented fees and expenses of
such counsel shall be at the expense of such Indemnified Person unless: (i) the
Company and the Indemnified Person shall have mutually agreed to the retention
of such counsel; (ii) the Company shall have failed promptly to assume the
defense of such proceeding and to employ counsel reasonably satisfactory to such
Indemnified Person in such proceeding; or

 

23

--------------------------------------------------------------------------------


 

(iii) in the reasonable judgment of counsel to such Indemnified Person,
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them. The Company shall not be
liable for any settlement of any proceeding effected without its written
consent, which consent shall not be unreasonably withheld, delayed or
conditioned. Without the prior written consent of the Indemnified Person, which
consent shall not be unreasonably withheld, delayed or conditioned, the Company
shall not effect any settlement of any pending or threatened proceeding in
respect of which any Indemnified Person is or could have been a party and
indemnity could have been sought hereunder by such Indemnified Party, unless
such settlement includes an unconditional release of such Indemnified Person
from all liability arising out of such proceeding.

 

4.7                         Principal Trading Market Listing.  In the time and
manner required by the Principal Trading Market, the Company shall prepare and
file with such Principal Trading Market an additional shares listing 
application covering all of the Shares and Warrant Shares and shall use its
commercially reasonable efforts to take all steps necessary to cause all of the
Shares and Warrant Shares to be approved for listing on the Principal Trading
Market as promptly as possible thereafter.

 

4.8                         Form D; Blue Sky.  The Company agrees to timely file
a Form D with respect to the Securities as required under Regulation D and to
provide a copy thereof, promptly upon the written request of any Purchaser.  The
Company, on or before the Closing Date, shall take such action as the Company
shall reasonably determine is necessary in order to obtain an exemption for or
to qualify the Securities for sale to the Purchasers under applicable securities
or “Blue Sky” laws of the states of the United States (or to obtain an exemption
from such qualification) and shall provide evidence of such actions promptly
upon the written request of any Purchaser.

 

4.9                         Delivery of Shares and Warrants After Closing. The
Company shall deliver, or cause to be delivered, the respective Shares and
Warrants purchased by each Purchaser to such Purchaser within three (3) Trading
Days of the Closing Date.

 

4.10                  Short Sales and Confidentiality After The Date Hereof. 
Such Purchaser shall not, and shall cause its Trading Affiliates not to, engage,
directly or indirectly, in any transactions in the Company’s securities
(including, without limitation, any Short Sales involving the Company’s
securities) during the period from the date hereof until the earlier of such
time as (i) the transactions contemplated by this Agreement are first publicly
announced as required by and described in Section 4.5 or (ii) this Agreement is
terminated in full pursuant to Section 6.18.  Each Purchaser, severally and not
jointly with the other Purchasers, covenants that until such time as the
transactions contemplated by this Agreement are publicly disclosed by the
Company as described in Section 4.5, such Purchaser will maintain the
confidentiality of the existence and terms of this transaction and the
information included in the Transaction Documents and Disclosure Schedules. 
Notwithstanding the foregoing, no Purchaser makes any representation, warranty
or covenant hereby that it will not engage in Short Sales in the securities of
the Company after the time that the transactions contemplated by this Agreement
are first publicly announced as described in Section 4.5; provided, however,
each Purchaser agrees, severally and not jointly with any Purchasers, that such
Purchaser will not enter into any Net Short Sales (as hereinafter defined) from
the period commencing on the Closing Date and ending on the earliest of (x) the
Effective Date of the initial Registration Statement, (y) the twenty-four (24)
month anniversary of the Closing Date or (z) the date that such Purchaser no
longer holds any Securities.  For purposes of this Section 4.13, a “Net Short
Sale” by any Purchaser shall mean a sale of Common Stock by such Purchaser that
is marked as a short sale and that is made at a time when there is no equivalent
offsetting long position in Common Stock held by such Purchaser.  For purposes
of determining whether there is an equivalent offsetting position in Common
Stock held by the Purchaser, Warrant Shares that have not yet been issued
pursuant to the exercise of Warrants shall be deemed to be held long by the
Purchaser, and the amount of shares of Common Stock held in a long position
shall be all Shares and unexercised Warrant Shares (ignoring any exercise
limitations included therein) issuable to such Purchaser on such date, plus any
shares of Common Stock or Common Stock Equivalents otherwise then held by such

 

24

--------------------------------------------------------------------------------


 

Purchaser.  Notwithstanding the foregoing, in the event that a Purchaser is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s assets, the representation set forth
above shall apply only with respect to the portion of assets managed by the
portfolio manager that have knowledge about the financing transaction
contemplated by this Agreement.  Moreover, notwithstanding the foregoing, in the
event that a Purchaser has sold Securities pursuant to Rule 144 prior to the
Effective Date of the initial Registration Statement and the Company has failed
to deliver certificates without legends prior to the settlement date for such
sale (assuming that such certificates meet the requirements set forth in
Section 4.1(c) for the removal of legends), the provisions of this Section 4.13
shall not prohibit the Purchaser from entering into Net Short Sales for the
purpose of delivering shares of Common Stock in settlement of such sale.  Each
Purchaser understands and acknowledges, severally and not jointly with any other
Purchaser, that the Commission currently takes the position that covering a
short position established prior to effectiveness of a resale registration
statement with shares included in such registration statement would be a
violation of Section 5 of the Securities Act, as set forth in Item 65, Section 5
under Section A, of the Manual of Publicly Available Telephone Interpretations,
dated July 1997, compiled by the Office of Chief Counsel, Division of
Corporation Finance.

 

ARTICLE V.

CONDITIONS PRECEDENT TO CLOSING

 

5.1                         Conditions Precedent to the Obligations of the
Purchasers to Purchase Securities.  The obligation of each Purchaser to acquire
Shares and Warrants at the Closing is subject to the fulfillment to such
Purchaser’s satisfaction, on or prior to the Closing Date, of each of the
following conditions, any of which may be waived by such Purchaser (as to itself
only):

 

(a)                                 Representations and Warranties.  The
representations and warranties of the Company contained herein shall be true and
correct in all material respects (except for those representations and
warranties which are qualified as to materiality, in which case such
representations and warranties shall be true and correct in all respects) as of
the date when made and as of the Closing Date, as though made on and as of such
date, except for such representations and warranties that speak as of a specific
date.

 

(b)                                 Performance.  The Company shall have
performed, satisfied and complied in all material respects with all covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by it at or prior to the Closing.

 

(c)                                  No Injunction.  No statute, rule,
regulation, executive order, decree, ruling or injunction shall have been
enacted, entered, promulgated or endorsed by any court or governmental authority
of competent jurisdiction that prohibits the consummation of any of the
transactions contemplated by the Transaction Documents.

 

(d)                                 Consents.  The Company shall have obtained
in a timely fashion any and all consents, permits, approvals, registrations and
waivers necessary for consummation of the purchase and sale of the Securities
(including all Required Approvals), all of which shall be and remain so long as
necessary in full force and effect.

 

(e)                                  Adverse Changes.  Since the date of
execution of this Agreement, no event or series of events shall have occurred
that has had or would reasonably be expected to have a Material Adverse Effect.

 

(f)                                   Listing.         The NASDAQ Stock Market 
shall have approved the listing of additional shares application for the Shares
and Warrant Shares.

 

25

--------------------------------------------------------------------------------


 

(g)                                  No Suspensions of Trading in Common Stock. 
The Common Stock shall not  have been suspended, as of the Closing Date, by the
Commission or the Principal Trading Market from trading on the Principal Trading
Market nor shall suspension by the Commission or the Principal Trading Market
have been threatened, as of the Closing Date, either (A) in writing by the
Commission or the Principal Trading Market or (B) by falling below the minimum
listing maintenance requirements of the Principal Trading Market.

 

(h)                                 Company Deliverables.  The Company shall
have delivered the Company Deliverables in accordance with Section 2.2(a).

 

(i)                                     Compliance Certificate.  The Company
shall have delivered to each Purchaser a certificate, dated as of the Closing
Date and signed by its Chief Executive Officer or its Chief Financial Officer,
dated as of the Closing Date, certifying to the fulfillment of the conditions
specified in Sections 5.1(a) and (b) in substantially the form attached hereto
as Exhibit G.

 

(j)                                    Termination.  This Agreement shall not
have been terminated as to such Purchaser in accordance with Section 6.18
herein.

 

5.2                         Conditions Precedent to the Obligations of the
Company to sell Securities.  The Company’s obligation to sell and issue the
Shares and Warrants at the Closing to the Purchasers is subject to the
fulfillment to the satisfaction of the Company on or prior to the Closing Date
of the following conditions, any of which may be waived by the Company:

 

(a)                                 Representations and Warranties.  The
representations and warranties made by the Purchasers in Section 3.2 hereof
shall be true and correct in all material respects (except for those
representations and warranties which are qualified as to materiality, in which
case such representations and warranties shall be true and correct in all
respects) as of the date when made, and as of the Closing Date as though made on
and as of such date, except for representations and warranties that speak as of
a specific date.

 

(b)                                 Performance.  Such Purchaser shall have
performed, satisfied and complied in all material respects with all covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by such Purchaser at or prior to the Closing Date.

 

(c)                                  No Injunction.  No statute, rule,
regulation, executive order, decree, ruling or injunction shall have been
enacted, entered, promulgated or endorsed by any court or governmental authority
of competent jurisdiction that prohibits the consummation of any of the
transactions contemplated by the Transaction Documents.

 

(d)                                 Consents.  The Company shall have obtained
in a timely fashion any and all consents, permits, approvals, registrations and
waivers necessary for consummation of the purchase and sale of the Securities,
all of which shall be and remain so long as necessary in full force and effect.

 

(e)                                  Purchasers Deliverables.  Such Purchaser
shall have delivered its Purchaser Deliverables in accordance with
Section 2.2(b).

 

(f)                                   Listing.         The NASDAQ Global Market
shall have approved the listing of additional shares application for the Shares
and Warrant Shares.

 

(g)                                  Termination.                          This
Agreement shall not have been terminated as to such Purchaser in accordance with
Section 6.18 herein.

 

26

--------------------------------------------------------------------------------


 

ARTICLE VI.
MISCELLANEOUS

 

6.1                         Fees and Expenses.  The Company and the Purchasers
shall each pay the fees and expenses of their respective advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party in connection with the negotiation, preparation, execution, delivery and
performance of this Agreement.  The Company shall pay all Transfer Agent fees,
stamp taxes and other taxes and duties levied in connection with the sale and
issuance of the Securities to the Purchasers. Notwithstanding the foregoing, the
Company shall reimburse the reasonable and documented fees and disbursements of
Purchaser Counsel, in an amount not to exceed $20,000 in the aggregate.

 

6.2                         Entire Agreement.  The Transaction Documents,
together with the exhibits and schedules thereto, contain the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements, understandings, discussions and representations,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents, exhibits and schedules.  At or after the
Closing, and without further consideration, the Company and the Purchasers will
execute and deliver to the other such further documents as may be reasonably
requested in order to give practical effect to the intention of the parties
under the Transaction Documents.

 

6.3                         Notices.  Any and all notices or other
communications or deliveries required or permitted to be provided hereunder
shall be in writing and shall be deemed given and effective on the earliest of
(a) the date of transmission, if such notice or communication is delivered via
electronic mail or facsimile (provided the sender receives a machine-generated
confirmation of successful transmission) at the e-mail address or facsimile
number specified in this Section 6.3 prior to 5:00 P.M., New York City time, on
a Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via electronic mail or facsimile at the
email address or facsimile number specified in this Section 6.3 on a day that is
not a Trading Day or later than 5:00 P.M., New York City time, on any Trading
Day, (c) the Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service with next day delivery
specified, or (d) upon actual receipt by the party to whom such notice is
required to be given.  The address for such notices and communications shall be
as follows:

 

If to the Company:

 

Ocera Therapeutics, Inc.

 

 

12651 High Bluff Drive, Suite 230

 

 

San Diego, CA 92130

 

 

Telephone No.: (858) 436-3900

 

 

Facsimile No.: (858) 436-3999

 

 

Attention: Linda S. Grais

 

 

E-mail: lgrais@ocerainc.com

 

 

 

With a copy to:

 

Goodwin Procter LLP

 

 

53 State Street

 

 

Exchange Place

 

 

Boston, MA 02109

 

 

Telephone No.: (617) 570-1000

 

 

Facsimile No.: (617) 523-1231

 

 

Attention: Mitchell S. Bloom

 

 

E-mail: mbloom@goodwinprocter.com

 

 

 

If to a Purchaser:

 

To the address set forth under such Purchaser’s name on the signature page
hereof; or such other address as may be designated in writing hereafter, in the
same manner, by such Person.

 

27

--------------------------------------------------------------------------------


 

6.4                         Amendments; Waivers; No Additional Consideration. 
No provision of this Agreement may be waived, modified, supplemented or amended
except in a written instrument signed, in the case of an amendment, by the
Company and the Purchasers of at least a majority in interest of the Securities
still held by Purchasers or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought.  No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.  No consideration shall be offered or
paid to any Purchaser to amend or consent to a waiver or modification of any
provision of any Transaction Document unless the same consideration is also
offered to all Purchasers who then hold Securities.

 

6.5                         Construction.  The headings herein are for
convenience only, do not constitute a part of this Agreement and shall not be
deemed to limit or affect any of the provisions hereof.  The language used in
this Agreement will be deemed to be the language chosen by the parties to
express their mutual intent, and no rules of strict construction will be applied
against any party.  This Agreement shall be construed as if drafted jointly by
the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement or any of the Transaction Documents.

 

6.6                         Successors and Assigns.  The provisions of this
Agreement shall inure to the benefit of and be binding upon the parties and
their successors and permitted assigns.  This Agreement, or any rights or
obligations hereunder, may not be assigned by the Company without the prior
written consent of each Purchaser.  Any Purchaser may assign its rights
hereunder in whole or in part to any Person to whom such Purchaser assigns or
transfers any Securities in compliance with the Transaction Documents and
applicable law, provided such transferee shall agree in writing to be bound,
with respect to the transferred Securities, by the terms and conditions of this
Agreement that apply to the “Purchasers”.

 

6.7                         No Third-Party Beneficiaries.  This Agreement is
intended for the benefit of the parties hereto and their respective successors
and permitted assigns and is not for the benefit of, nor may any provision
hereof be enforced by, any other Person, except (i) the Placement Agents are
intended third party beneficiaries of Article III hereof and (ii) each Purchaser
Party is an intended third party beneficiary of Section 4.9.

 

6.8                         Governing Law.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed and enforced in accordance with the internal laws
of the State of Delaware, without regard to the principles of conflicts of law
thereof.  Each party agrees that all Proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective Affiliates, employees or agents) shall be commenced exclusively in
the Delaware Courts.  Each party hereto hereby irrevocably submits to the
exclusive jurisdiction of the Delaware Courts for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of any of
the Transaction Documents), and hereby irrevocably waives, and agrees not to
assert in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such Delaware Court, or that such Proceeding has been
commenced in an improper or inconvenient forum.  Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL

 

28

--------------------------------------------------------------------------------


 

RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

6.9                         Survival.  Subject to applicable statute of
limitations, the representations, warranties, agreements and covenants contained
herein shall survive the Closing and the delivery of the Securities.

 

6.10                  Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.

 

6.11                  Severability.  If any provision of this Agreement is held
to be invalid or unenforceable in any respect, the validity and enforceability
of the remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

6.12                  Rescission and Withdrawal Right.  Notwithstanding anything
to the contrary contained in (and without limiting any similar provisions of)
the Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.

 

6.13                  Replacement of Securities.  If any certificate or
instrument evidencing any Securities is mutilated, lost, stolen or destroyed,
the Company shall issue or cause to be issued in exchange and substitution for
and upon cancellation thereof, or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company and the Transfer Agent of such loss, theft or
destruction and the execution by the holder thereof of a customary lost
certificate affidavit of that fact and an agreement to indemnify and hold
harmless the Company and the Transfer Agent for any losses in connection
therewith or, if required by the Transfer Agent, a bond in such form and amount
as is required by the Transfer Agent.  The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement Securities.  If a
replacement certificate or instrument evidencing any Securities is requested due
to a mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.

 

6.14                  Remedies.  In addition to being entitled to exercise all
rights provided herein or granted by law, including recovery of damages, each of
the Purchasers and the Company will be entitled to specific performance under
the Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for a temporary restraining order) the defense that a remedy at
law would be adequate.

 

6.15                  Payment Set Aside.  To the extent that the Company makes a
payment or payments to any Purchaser pursuant to any Transaction Document or a
Purchaser enforces or exercises its rights thereunder, and such payment or
payments or the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or

 

29

--------------------------------------------------------------------------------


 

are required to be refunded, repaid or otherwise restored to the Company, a
trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

 

6.16                  Adjustments in Share Numbers and Prices. In the event of
any stock split, subdivision, dividend or distribution payable in shares of
Common Stock (or other securities or rights convertible into, or entitling the
holder thereof to receive directly or indirectly shares of Common Stock),
combination or other similar recapitalization or event occurring after the date
hereof and prior to the Closing, each reference in any Transaction Document to a
number of shares or a price per share shall be deemed to be amended to
appropriately account for such event.

 

6.17                  Independent Nature of Purchasers’ Obligations and Rights. 
The obligations of each Purchaser under any Transaction Document are several and
not joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document.  The decision of each Purchaser to
purchase Securities pursuant to the Transaction Documents has been made by such
Purchaser independently of any other Purchaser and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or any Subsidiary which may
have been made or given by any other Purchaser or by any agent or employee of
any other Purchaser, and no Purchaser and any of its agents or employees shall
have any liability to any other Purchaser (or any other Person) relating to or
arising from any such information, materials, statement or opinions.  Nothing
contained herein or in any Transaction Document, and no action taken by any
Purchaser pursuant thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Purchaser acknowledges that no other Purchaser has
acted as agent for such Purchaser in connection with making its investment
hereunder and that no Purchaser will be acting as agent of such Purchaser in
connection with monitoring its investment in the Securities or enforcing its
rights under the Transaction Documents.  Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose.  Each Purchaser has been
represented by its own separate legal counsel in its review and negotiation of
the Transaction Documents.  For reasons of administrative convenience only,
Purchasers and their respective counsels have chosen to communicate with the
Company through Cooley LLP, counsel to the Placement Agents.  Each Purchaser
acknowledges that Cooley LLP has rendered legal advice to the Placement Agent
and not to such Purchaser in connection with the transactions contemplated
hereby, and that each such Purchaser has relied for such matters on the advice
of its own respective counsel.  The Company has elected to provide all
Purchasers with the same terms and Transaction Documents for the convenience of
the Company and not because it was required or requested to do so by any
Purchaser.

 

6.18                  Termination. This Agreement may be terminated and the sale
and purchase of the Shares and the Warrants abandoned at any time prior to the
Closing by either the Company or any Purchaser (with respect to itself only)
upon written notice to the other, if the Closing has not been consummated on or
prior to 5:00 P.M., New York City time, on the Outside Date; provided, however,
that the right to terminate this Agreement under this Section 6.18 shall not be
available to any Person whose failure to comply with its obligations under this
Agreement has been the cause of or resulted in the failure of the Closing to
occur on or before such time.  Nothing in this Section 6.18 shall be deemed to
release any party from any liability for any breach by such party of the terms
and provisions of this Agreement or the other Transaction Documents or to impair
the right of any party to compel specific performance by any other party of its
obligations under this

 

30

--------------------------------------------------------------------------------


 

Agreement or the other Transaction Documents.  In the event of a termination
pursuant to this Section 6.18, the Company shall promptly notify all
non-terminating Purchasers.  Upon a termination in accordance with this
Section 6.18, the Company and the terminating Purchaser(s) shall not have any
further obligation or liability (including arising from such termination) to the
other, and no Purchaser will have any liability to any other Purchaser under the
Transaction Documents as a result therefrom.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

OCERA THERAPEUTICS, INC.

 

 

 

 

 

By:

/s/ Jeryl L. Hilleman

 

 

Name:

Jeryl L. Hilleman

 

 

Title:

Chief Financial Officer and Secretary

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

 

NAME OF PURCHASER:

2B LLC

 

 

 

 

 

By:

/s/ Richard Lin

 

Name:

Richard Lin

 

Title:

Investment Advisor

 

 

 

 

 

Aggregate Purchase Price (Subscription Amount): $500,000.17

 

 

 

Number of Shares to be Acquired: 70,373

 

 

 

Underlying Shares Subject to Warrant: 14,075

 

(20% of the number of Shares to be acquired)

 

 

 

Tax ID No.:

 

 

 

Address for Notice:

 

 

 

c/o Longwood Capital Partners

 

3200 Alpine Road

 

Portola Valley CA 94028

 

 

 

Telephone No.:

650-529-8000

 

 

 

 

Facsimile No.:

650-529-8039

 

 

 

 

E-mail Address:

rlin@longwoodcapitalpartners.com

 

 

 

 

Attention:

Richard Lin

 

 

Delivery Instructions:

 

(if different than above)

 

 

 

c/o

 

 

 

 

 

Street:

 

 

 

 

 

City/State/Zip:

 

 

 

 

 

Attention:

 

 

 

 

 

Telephone No.:

 

 

 

--------------------------------------------------------------------------------


 

 

NAME OF PURCHASER:

Biomedical Institutional Value Fund, L.P.

 

 

 

 

 

 

 

By:

/s/ David Kroin

 

Name:

David Kroin

 

Title:

Managing Director, Great Point Partners LLC (the

 

Investment Manager of the above)

 

 

 

 

 

Aggregate Purchase Price (Subscription Amount): $418,122.15

 

 

 

Number of Shares to be Acquired: 58,849

 

 

 

Underlying Shares Subject to Warrant: 11,770

 

(20% of the number of Shares to be acquired)

 

 

 

Tax ID No.:

 

 

 

Address for Notice:

 

 

 

165 Mason Street, 3rd Floor

 

Greenwich, CT 06830

 

 

 

 

 

Telephone No.:

203-971-3300

 

 

 

 

Facsimile No.:

203-971-3320

 

 

 

 

E-mail Address:

pabraham@gppfunds.com

 

 

 

 

Attention:

PRESTON ABRAHAM, CONTROLLER

 

 

Delivery Instructions:

 

(if different than above)

 

 

 

c/o GREAT POINT PARTNERS, LLC

 

 

 

Street:

165 MASON STREET, 3RD FLOOR

 

 

 

 

City/State/Zip:

GREENWICH, CT 06830

 

 

 

 

Attention:

PRESTON ABRAHAM, CONTROLLER

 

 

 

 

Telephone No.:

203-971-3300

 

 

--------------------------------------------------------------------------------


 

 

NAME OF PURCHASER:

Biomedical Offsore Value Fund, Ltd.

 

 

 

 

 

By:

/s/ David Kroin

 

Name:

David Kroin

 

Title:

Managing Director, Great Point Partners LLC (the

 

Investment Manager of the above)

 

 

 

 

 

Aggregate Purchase Price (Subscription Amount): $922,982.13

 

 

 

Number of Shares to be Acquired: 129,906

 

 

 

Underlying Shares Subject to Warrant: 25,981

 

(20% of the number of Shares to be acquired)

 

 

 

Tax ID No.:

 

 

 

Address for Notice:

 

 

 

165 Mason Street, 3rd Floor

 

Greenwich, CT 06830

 

 

 

 

 

Telephone No.:

203-971-3300

 

 

 

 

Facsimile No.:

203-971-3320

 

 

 

 

E-mail Address:

pabraham@gppfunds.com

 

 

 

 

Attention:

PRESTON ABRAHAM, CONTROLLER

 

 

Delivery Instructions:

 

(if different than above)

 

 

 

c/o GREAT POINT PARTNERS, LLC

 

 

 

Street:

165 MASON STREET, 3RD FLOOR

 

 

 

 

City/State/Zip:

GREENWICH, CT 06830

 

 

 

 

Attention:

PRESTON ABRAHAM, CONTROLLER

 

 

 

 

Telephone No.:

203-971-3300

 

 

--------------------------------------------------------------------------------


 

 

NAME OF PURCHASER:

Biomedical Value Fund, L.P.

 

 

 

 

 

By:

/s/ David Kroin

 

Name:

David Kroin

 

Title:

Managing Director, Great Point Partners LLC (the

 

Investment Manager of the above)

 

 

 

 

 

Aggregate Purchase Price (Subscription Amount): $1,601,218.33

 

 

 

Number of Shares to be Acquired: 225,365

 

 

 

Underlying Shares Subject to Warrant: 45,073

 

(20% of the number of Shares to be acquired)

 

 

 

Tax ID No.:

 

 

 

Address for Notice:

 

 

 

165 Mason Street, 3rd Floor

 

Greenwich, CT 06830

 

 

 

 

 

Telephone No.:

203-971-3300

 

 

 

 

Facsimile No.:

203-971-3320

 

 

 

 

E-mail Address:

pabraham@gppfunds.com

 

 

 

 

Attention:

PRESTON ABRAHAM, CONTROLLER

 

 

Delivery Instructions:

 

(if different than above)

 

 

 

c/o GREAT POINT PARTNERS, LLC

 

 

 

Street:

165 MASON STREET, 3RD FLOOR

 

 

 

 

City/State/Zip:

GREENWICH, CT 06830

 

 

 

 

Attention:

PRESTON ABRAHAM, CONTROLLER

 

 

 

 

Telephone No.:

203-971-3300

 

 

--------------------------------------------------------------------------------


 

 

NAME OF PURCHASER:

Blackwell Partners LLC

 

 

 

 

By:

/s/ Jannine Lall

/s/ Justin B. Nixon

 

Name:

Jannine Lall

/s/ Justin B. Nixon

 

Title:

Assistant Treasurer

Investment Manager

 

 

DUMAC, Inc.

DUMAC, Inc.

 

 

 

 

Aggregate Purchase Price (Subscription Amount): $749,996.70

 

 

 

 

Number of Shares to be Acquired: 105,559

 

 

 

 

Underlying Shares Subject to Warrant: 21,112

 

(20% of the number of Shares to be acquired)

 

 

 

Tax ID No.:

 

 

 

Address for Notice:

 

 

 

Blackwood Partners LLC

 

280 South Mangum Street

 

Suite 210

 

Durham, NC 27701

 

 

 

 

 

Telephone No.:

919-668-6829

 

 

 

 

Facsimile No.:

 

 

 

 

 

E-mail Address:

blackwell@dumac.duke.edu

 

 

 

 

Attention:

Jannine Lall

 

 

Delivery Instructions:

 

(if different than above)

 

 

 

c/o

 

 

 

 

 

Street:

 

 

 

 

 

City/State/Zip:

 

 

 

 

 

Attention:

 

 

 

 

 

Telephone No.:

 

 

 

--------------------------------------------------------------------------------


 

 

NAME OF PURCHASER:

Class D Series of GEF-PS, L.P.

 

 

 

 

 

By:

/s/ David Kroin

 

Name:

David Kroin

 

Title:

Managing Director, Great Point Partners LLC (the

 

Investment Manager of the above)

 

 

 

 

 

Aggregate Purchase Price (Subscription Amount): $682,158.16

 

 

 

Number of Shares to be Acquired: 96,011

 

 

 

Underlying Shares Subject to Warrant: 19,202

 

(20% of the number of Shares to be acquired)

 

 

 

Tax ID No.:

 

 

 

Address for Notice:

 

 

 

165 Mason Street, 3rd Floor

 

Greenwich, CT 06830

 

 

 

 

 

Telephone No.:

203-971-3300

 

 

 

 

Facsimile No.:

203-971-3320

 

 

 

 

E-mail Address:

pabraham@gppfunds.com

 

 

 

 

Attention:

PRESTON ABRAHAM, CONTROLLER

 

 

Delivery Instructions:

 

(if different than above)

 

 

 

c/o GREAT POINT PARTNERS, LLC

 

 

 

Street:

165 MASON STREET, 3RD FLOOR

 

 

 

 

City/State/Zip:

GREENWICH, CT 06830

 

 

 

 

Attention:

PRESTON ABRAHAM, CONTROLLER

 

 

 

 

Telephone No.:

203-971-3300

 

 

--------------------------------------------------------------------------------


 

 

NAME OF PURCHASER:

David J. Morrison

 

 

 

 

 

By:

/s/ David Kroin

 

Name:

David Kroin

 

Title:

Managing Director, Great Point Partners LLC (the

 

Investment Manager of the above)

 

 

 

 

 

Aggregate Purchase Price (Subscription Amount): $27,283.20

 

 

 

Number of Shares to be Acquired: 3,840

 

 

 

Underlying Shares Subject to Warrant: 768

 

(20% of the number of Shares to be acquired)

 

 

 

Tax ID No.:

 

 

 

Address for Notice:

 

 

 

165 Mason Street, 3rd Floor

 

Greenwich, CT 06830

 

 

 

 

 

Telephone No.:

203-971-3300

 

 

 

 

Facsimile No.:

203-971-3320

 

 

 

 

E-mail Address:

pabraham@gppfunds.com

 

 

 

 

Attention:

PRESTON ABRAHAM, CONTROLLER

 

 

Delivery Instructions:

 

(if different than above)

 

 

 

c/o GREAT POINT PARTNERS, LLC

 

 

 

Street:

165 MASON STREET, 3RD FLOOR

 

 

 

 

City/State/Zip:

GREENWICH, CT 06830

 

 

 

 

Attention:

PRESTON ABRAHAM, CONTROLLER

 

 

 

 

Telephone No.:

203-971-3300

 

 

--------------------------------------------------------------------------------


 

 

NAME OF PURCHASER:

Deerfield Special Situations Fund, L.P.

 

 

 

By: Deerfield Mgmt, L.P., its General Partner

 

 

 

By: J. E. Flynn Capital, LLC, its General Partner

 

 

 

 

 

By:

/s/ David J. Clark

 

Name:

David J. Clark

 

Title:

Authorized Signatory

 

 

 

 

 

Aggregate Purchase Price (Subscription Amount): $823,500.27

 

 

 

Number of Shares to be Acquired: 115,904

 

 

 

Underlying Shares Subject to Warrant: 27,181

 

(20% of the number of Shares to be acquired)

 

 

 

Tax ID No.:

 

 

 

Address for Notice:

 

 

 

Deerfield Management Company, L.P.

 

780 Third Avenue, 37th Floor

 

New York, NY 10017

 

 

 

 

 

Telephone No.:

(212) 551-1600

 

 

 

 

Facsimile No.:

(646) 536-5662

 

 

 

 

E-mail Address:

dclark@deerfield.com

 

 

 

 

Attention:

David Clark

 

 

Delivery Instructions:

 

(if different than above)

 

 

 

c/o Morgan Stanley — SG Operations

 

 

 

Street:

1300 Thames Street, 6th Floor

 

 

 

 

City/State/Zip:

Baltimore, MD 21231

 

 

 

 

Attention:

Deborah Mullin

 

 

 

 

Telephone No.:

(443) 627-6131

 

 

--------------------------------------------------------------------------------


 

 

NAME OF PURCHASER:

Deerfield Special Situations

 

International Master Fund, L.P.

 

 

 

By: Deerfield Mgmt, L.P., its General Partner

 

 

 

By: J. E. Flynn Capital, LLC, its General Partner

 

 

 

 

 

By:

/s/ David J. Clark

 

Name:

David J. Clark

 

Title:

Authorized Signatory

 

 

 

 

 

Aggregate Purchase Price (Subscription Amount): $676.500.23

 

 

 

Number of Shares to be Acquired: 97,215

 

 

 

Underlying Shares Subject to Warrant: 19,043

 

(20% of the number of Shares to be acquired)

 

 

 

Tax ID No.:

 

 

 

Address for Notice:

 

 

 

Deerfield Management Company, L.P.

 

780 Third Avenue, 37th Floor

 

New York, NY 10017

 

 

 

 

 

Telephone No.:

(212) 551-1600

 

 

 

 

Facsimile No.:

(646) 536-5662

 

 

 

 

E-mail Address:

dclark@deerfield.com

 

 

 

 

Attention:

David Clark

 

 

Delivery Instructions:

 

(if different than above)

 

 

 

c/o Morgan Stanley — SG Operations

 

 

 

Street:

1300 Thames Street, 6th Floor

 

 

 

 

City/State/Zip:

Baltimore, MD 21231

 

 

 

 

Attention:

Deborah Mullin

 

 

 

 

Telephone No.:

(443) 627-6131

 

 

--------------------------------------------------------------------------------


 

 

NAME OF PURCHASER:

InterWest Partners IX, LP

 

 

 

 

 

By:

/s/ Nina Kjellson

 

Name:

Nina Kjellson

 

Title:

Venture Member

 

 

 

 

 

Aggregate Purchase Price (Subscription Amount): $3,000,000.99

 

 

 

Number of Shares to be Acquired: 422,238

 

 

 

Underlying Shares Subject to Warrant: 84,448

 

(20% of the number of Shares to be acquired)

 

 

 

Tax ID No.:

 

 

 

Address for Notice:

 

 

 

2710 Sand Hill Road

 

Suite 200

 

Menlo Park CA 94025

 

 

 

 

 

Telephone No.:

650-854-8585

 

 

 

 

Facsimile No.:

650-854-4706

 

 

 

 

E-mail Address:

nkjellson@interwest.com

 

 

 

 

Attention:

Nina Kjellson

 

 

Delivery Instructions:

 

(if different than above)

 

 

 

c/o Karen Wilson, CFO

 

 

 

Street:

same as above

 

 

 

 

City/State/Zip:

same as above

 

 

 

 

Attention:

same as above

 

 

 

 

Telephone No.:

same as above

 

 

--------------------------------------------------------------------------------


 

 

NAME OF PURCHASER:

Quintessence Fund L.P.

 

 

 

 

 

By:

/s/ Tracy Fu

 

Name:

Tracy Fu

 

Title:

Managing Member

 

 

 

 

 

Aggregate Purchase Price (Subscription Amount): $461,498.17

 

 

 

Number of Shares to be Acquired: 64,954

 

 

 

Underlying Shares Subject to Warrant: 12,991

 

(20% of the number of Shares to be acquired)

 

 

 

Tax ID No.:

 

 

 

Address for Notice:

 

 

 

c/o QVT Financial LP

 

1177 Avenue of the Americas, 9th Floor

 

New York, NY 10036

 

 

 

 

 

Telephone No.:

(212) 705-8888

 

 

 

 

Facsimile No.:

 

 

 

 

 

E-mail Address:

oren.eisner@qvt.com; keith.manchester@qvt.com

 

 

 

 

Attention:

Oren Eisner and Keith Manchester

 

 

Delivery Instructions:

 

(if different than above)

 

 

 

c/o

Deutsche Bank Securities Inc.

 

 

Global Prime Finance

 

 

 

Street:

60 Wall Street

 

 

 

 

City/State/Zip:

New York, NY 10005-2836

 

 

 

 

Attention:

Erik Lutkus

 

 

 

 

Telephone No.:

(212) 250-3627

 

 

--------------------------------------------------------------------------------


 

 

NAME OF PURCHASER:

QVT Fund IV LP

 

 

 

 

 

By:

/s/ Tracy Fu

 

Name:

Tracy Fu

 

Title:

Managing Member

 

 

 

 

 

Aggregate Purchase Price (Subscription Amount): $565,252.49

 

 

 

Number of Shares to be Acquired: 79,557

 

 

 

Underlying Shares Subject to Warrant: 15,911

 

(20% of the number of Shares to be acquired)

 

 

 

Tax ID No.:

 

 

 

Address for Notice:

 

 

 

c/o QVT Financial LP

 

1177 Avenue of the Americas, 9th Floor

 

New York, NY 10036

 

 

 

 

 

Telephone No.:

(212) 705-8888

 

 

 

 

Facsimile No.:

 

 

 

 

 

E-mail Address:

oren.eisner@qvt.com; keith.manchester@qvt.com

 

 

 

 

Attention:

Oren Eisner and Keith Manchester

 

 

Delivery Instructions:

 

(if different than above)

 

 

 

c/o

Deutsche Bank Securities Inc.

 

 

Global Prime Finance

 

 

 

Street:

60 Wall Street

 

 

 

 

City/State/Zip:

New York, NY 10005-2836

 

 

 

 

Attention:

Erik Lutkus

 

 

 

 

Telephone No.:

(212) 250-3627

 

 

--------------------------------------------------------------------------------


 

 

NAME OF PURCHASER:

QVT Fund V LP

 

 

 

 

 

By:

/s/ Tracy Fu

 

Name:

Tracy Fu

 

Title:

Managing Member

 

 

 

 

 

Aggregate Purchase Price (Subscription Amount): $3,473,250.83

 

 

 

Number of Shares to be Acquired: 488,846

 

 

 

Underlying Shares Subject to Warrant: 97,769

 

(20% of the number of Shares to be acquired)

 

 

 

Tax ID No.:

 

 

 

Address for Notice:

 

 

 

c/o QVT Financial LP

 

1177 Avenue of the Americas, 9th Floor

 

New York, NY 10036

 

 

 

 

 

Telephone No.:

(212) 705-8888

 

 

 

 

Facsimile No.:

 

 

 

 

 

E-mail Address:

oren.eisner@qvt.com; keith.manchester@qvt.com

 

 

 

 

Attention:

Oren Eisner and Keith Manchester

 

 

Delivery Instructions:

 

(if different than above)

 

 

 

c/o

Deutsche Bank Securities Inc.

 

 

Global Prime Finance

 

 

 

Street:

60 Wall Street

 

 

 

 

City/State/Zip:

New York, NY 10005-2836

 

 

 

 

Attention:

Erik Lutkus

 

 

 

 

Telephone No.:

(212) 250-3627

 

 

--------------------------------------------------------------------------------


 

 

NAME OF PURCHASER:

RA Capital Healthcare Fund, LP

 

 

 

 

 

By:

/s/ Peter Kolchinsky

 

Name:

Peter Kolchinsky

 

Title:

Manager

 

 

 

 

 

Aggregate Purchase Price (Subscription Amount): $3,000,000.99

 

 

 

Number of Shares to be Acquired: 422,238

 

 

 

Underlying Shares Subject to Warrant: 84,447

 

(20% of the number of Shares to be acquired)

 

 

 

Tax ID No.:

 

 

 

Address for Notice:

 

 

 

20 Park Plaza

 

Boston, MA 02116

 

 

 

 

 

Telephone No.:

(617) 778-2509

 

 

 

 

Facsimile No.:

(617) 778-2510

 

 

 

 

E-mail Address:

adaniels@racap.com

 

 

 

 

Attention:

Amanda Daniels

 

 

Delivery Instructions:

 

(if different than above)

 

 

 

c/o

 

 

 

Street:

 

 

 

 

 

City/State/Zip:

 

 

 

 

 

Attention:

 

 

 

 

 

Telephone No.:

 

 

 

--------------------------------------------------------------------------------


 

 

NAME OF PURCHASER:

Three Arch Opportunity Fund LP

 

 

 

 

 

By:

/s/ Richard Lin

 

Name:

Richard Lin

 

Title:

General Partner

 

 

 

 

 

Aggregate Purchase Price (Subscription Amount): $1,000,000.33

 

 

 

Number of Shares to be Acquired: 140,746

 

 

 

Underlying Shares Subject to Warrant: 28,149

 

(20% of the number of Shares to be acquired)

 

 

 

Tax ID No.:

 

 

 

Address for Notice:

 

 

 

c/o Longwood Partners

 

3200 Alpine Road

 

Portola Valley CA 94028

 

 

 

 

 

Telephone No.:

650-529-8000

 

 

 

 

Facsimile No.:

650-529-8039

 

 

 

 

E-mail Address:

rlin@longwoodcapitalpartners.com

 

 

 

 

Attention:

Richard Lin

 

 

Delivery Instructions:

(if different than above)

 

c/o

 

Street:

 

City/State/Zip:

 

Attention:

 

Telephone No.:

 

--------------------------------------------------------------------------------


 

 

NAME OF PURCHASER:

Venrock Healthcare Capital Partners,

 

L.P.

 

 

 

By: VHCP Management, LLC, its General Partner

 

 

 

By:

/s/ David L. Stepp

 

Name:

David L. Stepp

 

Title:

Authorized Signatory

 

 

 

 

 

Aggregate Purchase Price (Subscription Amount): $4,250,004.96

 

 

 

Number of Shares to be Acquired: 598,171

 

 

 

Underlying Shares Subject to Warrant: 119,634

 

(20% of the number of Shares to be acquired)

 

 

 

Tax ID No.:

 

 

 

Address for Notice:

 

 

 

Venrock

 

530 Fifth Avenue, 22nd Floor

 

New York, New York 10036

 

 

 

Telephone No.:

(212) 444-4100

 

 

 

 

Facsimile No.:

(212) 444-4101

 

 

 

 

E-mail Address:

ahove@venrock.com, dstepp@venrock.com

 

 

 

 

Attention:

Anders Hove

 

 

Delivery Instructions:

(if different than above)

 

Attn: Christy Marrero

Merrill Lynch Securities

200 Park Avenue, 13th Floor

New York, NY 10166

 

--------------------------------------------------------------------------------


 

 

NAME OF PURCHASER:

VHCP Co-Investment Holdings, LLC

 

 

 

By: VHCP Management, LLC, its General Partner

 

 

 

By:

/s/ David L. Stepp

 

Name:

David L. Stepp

 

Title:

Authorized Signatory

 

 

 

 

 

Aggregate Purchase Price (Subscription Amount): $749,996.70

 

 

 

Number of Shares to be Acquired: 105,559

 

 

 

Underlying Shares Subject to Warrant: 21,111

 

(20% of the number of Shares to be acquired)

 

 

 

Tax ID No.:

 

 

 

Address for Notice:

 

 

 

Venrock

 

530 Fifth Avenue, 22nd Floor

 

New York, New York 10036

 

 

 

 

 

Telephone No.:

(212) 444-4100

 

 

 

 

Facsimile No.:

(212) 444-4101

 

 

 

 

E-mail Address:

ahove@venrock.com, dstepp@venrock.com

 

 

 

 

Attention:

Anders Hove

 

 

Delivery Instructions:

(if different than above)

 

Attn: Christy Marrero

Merrill Lynch Securities

200 Park Avenue, 13th Floor

New York, NY 10166

 

--------------------------------------------------------------------------------


 

 

NAME OF PURCHASER:

Vivo Ventures Fund VI, LP

 

 

 

 

 

By:

/s/ Albert Cha

 

Name:

Albert Cha

 

Title:

Managing Member

 

 

 

 

 

Aggregate Purchase Price (Subscription Amount): $992,710.60

 

 

 

Number of Shares to be Acquired: 139,720

 

 

 

Underlying Shares Subject to Warrant: 27,944

 

(20% of the number of Shares to be acquired)

 

 

 

Tax ID No.:

 

 

 

Address for Notice:

 

 

 

575 High St. # 201

 

Palo Alto, CA 94301

 

 

 

 

 

Telephone No.:

650-688-0818

 

 

 

 

Facsimile No.:

650-688-0815

 

 

 

 

E-mail Address:

acha@vivocapital.net

 

 

 

 

Attention:

Albert Cha

 

 

Delivery Instructions:

(if different than above)

 

c/o

 

Street:

 

City/State/Zip:

 

Attention:

 

Telephone No.:

 

--------------------------------------------------------------------------------


 

 

NAME OF PURCHASER:

Vivo Ventures VI Affiliates Fund, LP

 

 

 

 

 

By:

/s/ Albert Cha

 

Name:

Albert Cha

 

Title:

Managing Member

 

 

 

 

 

Aggregate Purchase Price (Subscription Amount): $7,282.63

 

 

 

Number of Shares to be Acquired: 1,025

 

 

 

Underlying Shares Subject to Warrant: 205

 

(20% of the number of Shares to be acquired)

 

 

 

Tax ID No.:

 

 

 

Address for Notice:

 

 

 

575 High St. # 201

 

Palo Alto, CA 94301

 

 

 

 

 

Telephone No.:

650-688-0818

 

 

 

 

Facsimile No.:

650-688-0815

 

 

 

 

E-mail Address:

acha@vivocapital.net

 

 

 

 

Attention:

Albert Cha

 

 

Delivery Instructions:

(if different than above)

 

c/o

 

Street:

 

City/State/Zip:

 

Attention:

 

Telephone No.:

 

--------------------------------------------------------------------------------


 

 

NAME OF PURCHASER:

Vivo Ventures Fund VII, LP

 

 

 

 

 

By:

/s/ Albert Cha

 

Name:

Albert Cha

 

Title:

Managing Member

 

 

 

 

 

Aggregate Purchase Price (Subscription Amount): $3,914,677.38

 

 

 

Number of Shares to be Acquired: 550,975

 

 

 

Underlying Shares Subject to Warrant: 110,195

 

(20% of the number of Shares to be acquired)

 

 

 

Tax ID No.:

 

 

 

Address for Notice:

 

 

 

575 High St. # 201

 

Palo Alto, CA 94301

 

 

 

 

 

Telephone No.:

650-688-0818

 

 

 

 

Facsimile No.:

650-688-0815

 

 

 

 

E-mail Address:

acha@vivocapital.net

 

 

 

 

Attention:

Albert Cha

 

 

Delivery Instructions:

(if different than above)

 

c/o

 

Street:

 

City/State/Zip:

 

Attention:

 

Telephone No.:

 

--------------------------------------------------------------------------------


 

 

NAME OF PURCHASER:

Vivo Ventures VII Affiliates Fund, LP

 

 

 

 

 

By:

/s/ Albert Cha

 

Name:

Albert Cha

 

Title:

Managing Member

 

 

 

 

 

Aggregate Purchase Price (Subscription Amount): $85,331.05

 

 

 

Number of Shares to be Acquired: 12,010

 

 

 

Underlying Shares Subject to Warrant: 2,402

 

(20% of the number of Shares to be acquired)

 

 

 

Tax ID No.:

 

 

 

Address for Notice:

 

 

 

575 High St. # 201

 

Palo Alto, CA 94301

 

 

 

 

 

Telephone No.:

650-688-0818

 

 

 

 

Facsimile No.:

650-688-0815

 

 

 

 

E-mail Address:

acha@vivocapital.net

 

 

 

 

Attention:

Albert Cha

 

 

Delivery Instructions:

(if different than above)

 

c/o

 

Street:

 

City/State/Zip:

 

Attention:

 

Telephone No.:

 

--------------------------------------------------------------------------------


 

 

NAME OF PURCHASER:

WS Investments II, LLC

 

 

 

 

 

By:

/s/ David Kroin

 

Name:

David Kroin

 

Title:

Managing Director, Great Point Partners LLC (the

 

Investment Manager of the above)

 

 

 

 

 

Aggregate Purchase Price (Subscription Amount): $98,233.73

 

 

 

Number of Shares to be Acquired: 13,826

 

 

 

Underlying Shares Subject to Warrant: 2,765

 

(20% of the number of Shares to be acquired)

 

 

 

Tax ID No.:

 

 

 

Address for Notice:

 

 

 

165 Mason Street, 3rd Floor

 

Greenwich, CT 06830

 

 

 

 

 

Telephone No.:

203-971-3300

 

 

 

 

Facsimile No.:

203-971-3320

 

 

 

 

E-mail Address:

pabraham@gppfunds.com

 

 

 

 

Attention:

PRESTON ABRAHAM, CONTROLLER

 

 

Delivery Instructions:

(if different than above)

 

c/o GREAT POINT PARTNERS, LLC

 

 

 

Street:

165 MASON STREET, 3RD FLOOR

 

 

 

 

City/State/Zip:

GREENWICH, CT 06830

 

 

 

 

Attention:

PRESTON ABRAHAM, CONTROLLER

 

 

 

 

Telephone No.:

203-971-3300

 

 

--------------------------------------------------------------------------------


 

EXHIBITS:

 

A:                                   Form of Warrant

B:                                   Form of Registration Rights Agreement

C-1:                        Accredited Investor Questionnaire

C-2:                        Stock Certificate Questionnaire

D:                                   Form of Opinion of Company Counsel

E:                                    Form of Irrevocable Transfer Agent
Instructions

F:                                     Form of Secretary’s Certificate

G:                                   Form of Officer’s Certificate

H:                                  Form of Lock-Up Agreement

I:                                       List of Directors and Executive
Officers Executing Lock-Up Agreements

 

SCHEDULES:

 

3.1(a) Subsidiaries

3.1(g) Capitalization

3.1(x) Registration Rights

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF WARRANT

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF REGISTRATION RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------


 

INSTRUCTION SHEET

 

(to be read in conjunction with the entire Securities Purchase Agreement and
Registration Rights Agreement)

 

A.                                    Complete the following items in the
Securities Purchase Agreement and/or Registration Rights Agreement:

 

1.                                      Provide the information regarding the
Purchaser requested on the signature page.  The Securities Purchase Agreement
and the Registration Rights Agreement must be executed by    an individual
authorized to bind the Purchaser.

 

2.                                    Exhibit C-1 — Accredited Investor
Questionnaire:

 

Provide the information requested by the Accredited Investor Questionnaire

 

3.                                    Exhibit C-2 Stock Certificate
Questionnaire:

 

Provide the information requested by the Stock Certificate Questionnaire

 

4.                                    Annex B to the Registration Rights
Agreement — Selling Securityholder Notice and Questionnaire

 

Provide the information requested by the Selling Securityholder Notice and
Questionnaire

 

5.                                    Return the signed Securities Purchase
Agreement and Registration Rights Agreement to:

 

Nick Oust

Stifel Nicolaus & Company, Incorporated

One Montgomery Street, Suite 3700

San Francisco, CA 94104

Tel: (415) 364-5916

Fax: (415) 364-2799

Email: noust@stifel.com

 

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

ACCREDITED INVESTOR QUESTIONNAIRE

 

To:          Ocera Therapeutics, Inc.

 

This Investor Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of the shares of the
common stock, par value $0.00001 per share, and shares of common stock that may
be issued upon exercise of certain warrants (collectively, the “Securities”), of
Ocera Therapeutics, Inc., a Delaware corporation (the “Corporation”).  The
Securities are being offered and sold by the Corporation without registration
under the Securities Act of 1933, as amended (the “Act”), and the securities
laws of certain states, in reliance on the exemptions contained in
Section 4(2) of the Act and on Regulation D promulgated thereunder and in
reliance on similar exemptions under applicable state laws.  The Corporation
must determine that a potential investor meets certain suitability requirements
before offering or selling Securities to such investor.  The purpose of this
Questionnaire is to assure the Corporation that each investor will meet the
applicable suitability requirements.  The information supplied by you will be
used  in determining whether you meet such criteria, and reliance upon the
private offering exemptions from registration is based in part on the
information herein supplied.

 

This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security.  By signing this Questionnaire, you will be
authorizing the Corporation to provide a completed copy of this Questionnaire to
such parties as the Corporation deems appropriate in order to ensure that the
offer and sale of the Securities will not result in a violation of the Act or
the securities laws of any state and that you otherwise satisfy the suitability
standards applicable to purchasers of the Securities.  All potential investors
must answer all applicable questions and complete, date and sign this
Questionnaire.  Please print or type your responses and attach additional sheets
of paper if necessary to complete your answers to any item.

 

PART A.                BACKGROUND INFORMATION

 

Name of Beneficial Owner of the Securities:

 

Business Address:

 

(Number and Street)

 

 

(City)

(State)

(Zip Code)

 

Telephone Number: (      )

 

If a corporation, partnership, limited liability company, trust or other entity:

Type of entity:

State of formation:

Approximate Date of formation:

 

Were you formed for the purpose of investing in the securities being offered?

 

Yes   o

No  o

 

 

 

 

If an individual:

 

Residence Address:

 

(Number and Street)

 

 

 

 

(City)

(State)

(Zip Code)

 

--------------------------------------------------------------------------------


 

Telephone Number: (      )

 

Age:

Citizenship:

Where registered to vote:

 

Set forth in the space provided below the state(s), if any, in the United States
in which you maintained your residence during the past two years and the dates
during which you resided in each state:

 

Are you a director or executive officer of the Corporation?

 

Yes

No

 

 

 

 

Social Security or Taxpayer Identification No.

 

PART B.                ACCREDITED INVESTOR QUESTIONNAIRE

 

In order for the Company to offer and sell the Securities in conformance with
state and federal securities laws, the following information must be obtained
regarding your investor status. Please initial each category applicable to you
as a Purchaser of Securities of the Company.

 

o  (1)               A bank as defined in Section 3(a)(2) of the Securities Act,
or any savings and loan             association or other institution as defined
in Section 3(a)(5)(A) of the Securities Act                whether acting in its
individual or fiduciary capacity;

 

o  (2)               A broker or dealer registered pursuant to Section 15 of the
Securities Exchange Act            of 1934;

 

o  (3)               An insurance company as defined in Section 2(13) of the
Securities Act;

 

o  (4)               An investment company registered under the Investment
Company Act of 1940 or a business development company as defined in
Section 2(a)(48) of that Act;

 

o  (5)               A Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958;

 

o  (6)               A plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000;

 

o  (7)               An employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974, if the investment decision is made by a
plan fiduciary, as defined in Section 3(21) of such act, which is either a bank,
savings and loan association, insurance company, or registered investment
adviser, or if the employee benefit plan has total assets in excess of
$5,000,000 or, if a self-directed plan, with investment decisions made solely by
persons that are accredited investors;

 

o  (8)               A private business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940;

 

--------------------------------------------------------------------------------


 

o  (9)               An organization described in Section 501(c)(3) of the
Internal Revenue Code, a corporation, Massachusetts or similar business trust,
or partnership, not formed for the specific purpose of acquiring the Securities,
with total assets in excess of $5,000,000;

 

o  (10)        A trust, with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Securities, whose purchase is directed
by a sophisticated person who has such knowledge and experience in financial and
business matters that such person is capable of evaluating the merits and risks
of investing in the Company;

 

o  (11)        A natural person whose individual net worth, or joint net worth
with that person’s spouse, at the time of his purchase exceeds $1,000,000;

 

o  (12)        A natural person who had an individual income in excess of
$200,000 in each of the two most recent years, or joint income with that
person’s spouse in excess of $300,000, in each of those years, and has a
reasonable expectation of reaching the same income level in the current year;

 

o  (13)        An executive officer or director of the Company;

 

o  (14)        An entity in which all of the equity owners qualify under any of
the above subparagraphs. If the undersigned belongs to this investor category
only, list the equity owners of the undersigned, and the investor category which
each such equity owner satisfies.

 

PART C.                BAD ACTOR QUESTIONNAIRE

 

1)                                     During the past ten years, have you been
convicted of any felony or misdemeanor that is related to any securities matter?

 

Yes   o                               (If yes, please continue to Question 1.a)

 

No    o                                (If no, please continue to Question 2)

 

a)                                     If your answer to Question 1 was “yes”,
was the conviction related to: (i) the purchase or sale of any security;
(ii) the making of any false filing with the Securities and Exchange Commission
(the “SEC”); or (iii) the conduct of an underwriter, broker, dealer, municipal
securities dealer, investment adviser, or paid solicitor of purchasers of
securities?

 

Yes   o                               No    o

 

2)                                     Are you subject to any court injunction
or restraining order entered during the past five years that is related to any
securities matter?

 

Yes   o                               (If yes, please continue to Question 2.a)

 

No    o                                (If no, please continue to Question 3)

 

a)                                     If your answer to Question 2 was “yes”,
does the court injunction or restraining order currently restrain or enjoin you
from engaging or continuing to engage in any

 

--------------------------------------------------------------------------------


 

conduct or practice related to: (i) the purchase or sale of any security;
(ii) the making of any false filing with the SEC; or (iii) the conduct of an
underwriter, broker, dealer, municipal securities dealer, investment adviser, or
paid solicitor of purchasers of securities?

 

Yes   o                               No    o

 

3)                                     Are you subject to any final order(1) of
any governmental commission, authority, agency or officer(2) related to any
securities, insurance, or banking matter?

 

Yes   ¨                               (If yes, please continue to Question 3.a)

 

No    ¨                                (If no, please continue to Question 4)

 

a)                                     If your answer to Question 3 was “yes”:

 

i)                                   Does the order currently bar you from:
(i) associating with an entity regulated by such commission, authority, agency
or officer; (ii) engaging in the business of securities, insurance or banking;
or (iii) engaging in savings association or credit union activities?

 

Yes   o                               No    o

 

ii)                                      Was the order (i) entered within the
past ten years and (ii) based on a violation of any law or regulation that
prohibits fraudulent, manipulative, or deceptive conduct?

 

Yes   o                               No    o

 

4)                                     Are you subject to any SEC disciplinary
order?(3)

 

Yes   ¨                               (If yes, please continue to Question 4.a)

 

No    ¨                                (If no, please continue to Question 5)

 

a)                                     If your answer to Question 4 was “yes”,
does the order currently: (i) suspend or revoke your registration as a broker,
dealer, municipal securities dealer, or investment adviser; (ii) place
limitations on your activities, functions, or operations; or (iii) bar you from
being associated with any particular entity or class of entities or from
participating in the offering of any penny stock?

 

--------------------------------------------------------------------------------

(1)  A “final order” is defined under Rule 501(g) as a written directive or
declaratory statement issued by a federal or state agency described in
Rule 506(d)(1)(iii) under applicable statutory authority that provides for
notice and an opportunity for a hearing, and that constitutes a final
disposition or action by such federal or state agency.

 

(2)  You may limit your response to final orders of: (i) state securities
commissions (or state agencies/officers that perform a similar function);
(ii) state authorities that supervise or examine banks, savings associations, or
credit unions; (iii) state insurance commissions (or state agencies/officers
that perform a similar function); (iv) federal banking agencies; (v) the U.S.
Commodity Futures Trading Commission; or (vi) the U.S. National Credit Union
Administration.

 

(3)  You may limit your response to disciplinary orders issued pursuant to
Sections 15(b) or 15B(c) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) or Section 203(e) or (f) of the Investment Advisers Act of 1940
(the “Advisers Act”).

 

--------------------------------------------------------------------------------


 

Yes   o                               No   o

 

5)                               Are you subject to any SEC cease and desist
order entered within the past five years?

 

Yes   o                               (If yes, please continue to Question 5.a)

 

No    o                                (If no, please continue to Question 6)

 

a)                                     If your answer to Question 5 was “yes”,
does the order currently require you to cease and desist from committing or
causing a violation or future violation of (i) any knowledge-based anti-fraud
provision of the U.S. federal securities laws(4) or (ii) Section 5 of the
Securities Act?

 

Yes   o                               No   o

 

6)                                     Have you been suspended or expelled from
membership in, or suspended or barred from association with a member of, a
registered national securities exchange or a registered national or affiliated
securities association?

 

Yes   ¨                               (If yes, please describe the basis of any
such suspension or expulsion and any related details in the space provided under
Question 10 below)(5)

 

No    ¨                                (If no, please continue to Question 7)

 

--------------------------------------------------------------------------------

(4)  Including (but not limited to) Section 17(a)(1) of the Securities Act,
Section 10(b) of the Exchange Act and Rule 10b-5 thereunder, Section 15(c)(1) of
the Exchange Act, and Section 206(1) of the Advisers Act or any other rule or
regulation thereunder.

 

(5)  In providing additional information, please explain whether or not the
suspension or expulsion resulted from “any act or omission to act constituting
conduct inconsistent with just and equitable principles of trade.”

 

--------------------------------------------------------------------------------


 

7)                                     Have you registered a securities offering
with the SEC, made an offering under Regulation A or been named as an
underwriter in any registration statement or Regulation A offering statement
filed with the SEC?

 

Yes   ¨                               (If yes, please continue to Question 7.a)

 

No    ¨                                (If no, please continue to Question 8)

 

a)                                     If your answer to Question 7 was “yes”:

 

i)                                         During the past five years, was any
such registration statement or Regulation A offering statement the subject of a
refusal order, stop order, or order suspending the Regulation A exemption?

 

Yes   ¨                               No    ¨

 

ii)                                      Is any such registration statement or
Regulation A offering statement currently the subject of an investigation or
proceeding to determine whether a stop order or suspension order should be
issued?

 

Yes   ¨                               No    ¨

 

8)                                     Are you subject to a U.S. Postal Service
false representation order entered within the past five years?

 

Yes   ¨                               No    ¨

 

9)                                     Are you currently subject to a temporary
restraining order or preliminary injunction with respect to conduct alleged by
the U.S. Postal Service to constitute a scheme or device for obtaining money or
property through the mail by means of false representations?

 

Yes   ¨                               No    ¨

 

10)                              Describe any facts or circumstances that caused
you to answer “yes” to any Question (indicating the corresponding Question
number).   Attach additional pages if necessary.

 

--------------------------------------------------------------------------------


 

A.            FOR EXECUTION BY AN INDIVIDUAL:

 

 

 

By

 

 

Date

 

 

 

 

 

Print Name:

 

 

 

B.            FOR EXECUTION BY AN ENTITY:

 

 

Entity Name:

 

 

 

 

 

 

 

 

 

 

 

By

 

 

Date

 

 

 

 

 

 

Print Name:

 

 

 

 

Title:

 

 

 

C.                                    ADDITIONAL SIGNATURES (if required by
partnership, corporation or trust document):

 

 

 

Entity Name:

 

 

 

 

 

 

 

 

 

 

 

By

 

 

Date

 

 

 

 

 

 

Print Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

Entity Name:

 

 

 

 

 

 

 

 

 

 

 

By

 

 

Date

 

 

 

 

 

 

Print Name:

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

STOCK CERTIFICATE QUESTIONNAIRE

 

Pursuant to Section 2.2(b) of the Agreement, please provide us with the
following information:

 

1.

 

The exact name that the Securities are to be registered in (this is the name
that will appear on the stock certificate(s)). You may use a nominee name if
appropriate:

 

 

 

 

 

2.

 

The relationship between the Purchaser of the Securities and the Registered
Holder listed in response to Item 1 above:

 

 

 

 

 

3.

 

The mailing address, telephone and telecopy number of the Registered Holder
listed in response to Item 1 above:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.

 

The Tax Identification Number (or, if an individual, the Social Security Number)
of the Registered Holder listed in response to Item 1 above:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF OPINION OF COMPANY COUNSEL

 

1.                                      The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the state
of its incorporation with the requisite corporate power and authority to own,
lease  and operate its properties and assets, and to conduct its business as
described in the SEC Reports, to execute and deliver the Transaction Documents
and to perform its obligations thereunder, including, without limitation, to
issue, sell and deliver the Shares and the Warrants under the Agreement and to
issue the Warrant Shares issuable upon exercise of the Warrants. The Company is
duly qualified as a foreign corporation to do business and is in good standing
in the State of California.

 

2.                                      As of the date of the Agreement, the
Company has an authorized capitalization as set on Schedule 3.1(g) of the
Agreement.

 

3.                                      When issued, the Shares will be duly
authorized, validly issued, fully paid and nonassessable, and free of any and
all liens and charges and preemptive right or similar rights contained in the
Company’s Certificate of Incorporation or Bylaws or any agreement, note, lease,
publicly filed mortgage deed or other instrument to which the Company is a party
or by which the Company is bound that are filed as exhibits to the SEC Reports. 
When issued, the Warrants will be duly authorized and validly issued and free of
any and all liens and charges and preemptive right or similar rights contained
in the Company’s Certificate of Incorporation or Bylaws or any agreement, note,
lease, publicly filed mortgage deed or other instrument to which the Company is
a party or by which the Company is bound that are filed as exhibits to the SEC
Reports.  The Warrant Shares have been reserved for issuance by the Company’s
Board of Directors.

 

4.                                      All corporate action on the part of the
Company necessary for the authorization, execution and delivery of the
Agreement, the Registration Rights Agreement and the Warrants by the Company,
the authorization, sale, issuance and delivery of the Securities and the
performance by the Company of its obligations under the Agreement, the
Registration Rights Agreement and the Warrants has been taken. The Agreement,
the Registration Rights Agreement and the Warrants have been duly and validly
executed and delivered by the Company and each of them constitutes a valid and
binding obligation of the Company, enforceable against the Company in accordance
with their respective terms.

 

5.                                      The execution and delivery by the
Company of the Agreement and the Registration Rights Agreement, the performance
by the Company of its obligations under the Agreement, the Registration Rights
Agreement and the Warrants, and the issuance of the Shares and the Warrants and,
upon the valid exercise of the Warrants, the issuance of the Warrant Shares do
not and will not, as the case may be, violate, conflict with or constitute a
default (or an event which, with the giving of notice or lapse of time or both,
constitutes or would constitute a default) under, give rise to any right of
termination, cancellation or acceleration under (i) the Certificate of
Incorporation or Bylaws, (ii) any indenture, mortgage, deed of trust, bank loan
or credit agreement or other evidence of indebtedness, or any license, lease,
contract or other agreement or instrument to which the Company is a party or by
which any of its properties may be bound or affected, and in each case which is
filed as an exhibit to the SEC Reports, (iii) any provision of any applicable
federal or state law, rule or regulation known to such counsel to be customarily
applicable to transactions of this nature,  or (iv) any decree, judgment or
order known to such counsel to be applicable to the Company or its properties.

 

--------------------------------------------------------------------------------


 

6.                                      No consent, approval or authorization of
designation, declaration or filing with any federal government authority any
self-regulatory organization or approval of the stockholders of the Company is
required in connection with the valid execution and delivery of the Agreement
and the Registration Rights Agreement, the offer, sale or issuance of the
Securities, or the consummation by the Company of any other transaction
contemplated by the Agreement except the filing of a Form D pursuant to
Regulation D under the Securities Act of 1933, as amended and application for
listing of additional shares pursuant to the rules and regulations of the NASDAQ
Stock Market.

 

7.                                      Subject to the accuracy of the
Purchasers’ representations in Section 3.2 of the Agreement, the offer, sale and
issuance of the Securities in conformity with the terms of the Agreement
constitute transactions exempt from the registration requirements of Section 5
of the Securities Act of 1933, as amended.

 

8.                                     The Company is not an “investment
company” or an entity controlled by an “investment company,” as such term is
defined in the Investment Company Act of 1940, as amended.

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF IRREVOCABLE TRANSFER AGENT INSTRUCTIONS

 

As of November     , 2013

 

Continental Stock Transfer & Trust Company

17 Battery Place

New York, NY 10004

 

Ladies and Gentlemen:

 

Reference is made to that certain Securities Purchase Agreement, dated as of
November 5, 2013 (the “Agreement”), by and among Ocera Therapeutics, Inc., a
Delaware corporation (the “Company”), and the purchasers named on the signature
pages thereto (collectively, and including permitted transferees, the
“Holders”), pursuant to which the Company is issuing to the Holders shares (the
“Shares”) of Common Stock of the Company, par value $0.00001 per share (the
“Common Stock”), and warrants (the “Warrants”), which are exercisable into
shares of Common Stock.

 

This letter shall serve as our irrevocable authorization and direction to you
(provided that you are the transfer agent of the Company at such time and the
conditions set forth in this letter are satisfied), subject to any stop transfer
instructions that we may issue to you from time to time, if any:

 

(i)            to issue certificates representing shares of Common Stock upon
transfer or resale of the Shares or upon presentation of the Shares for removal
of legends in accordance with this letter; and

 

(ii)           to issue shares of Common Stock upon the exercise of the Warrants
(the “Warrant Shares”) to or upon the order of a Holder from time to time upon
delivery to you of a properly completed and duly executed Exercise Notice, in
the form attached hereto as Annex I, which has been acknowledged by the Company
as indicated by the signature of a duly authorized officer of the Company
thereon together with indication of receipt of the exercise price therefor.

 

You acknowledge and agree that so long as you have received (a) written
confirmation from the Company’s legal counsel that either (1) a registration
statement covering resales of the Shares and the Warrant Shares has been
declared effective by the Securities and Exchange Commission (the “Commission”)
under the Securities Act of 1933, as amended (the “Securities Act”), or (2) the
Shares and the Warrant Shares have been sold in conformity with Rule 144 under
the Securities Act (“Rule 144”) or are eligible for sale under Rule 144, without
the requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such securities and without volume or
manner-of-sale restrictions and (b) if applicable, a copy of such registration
statement, then, unless otherwise required by law, within three (3) Trading Days
of your receipt of a notice of transfer, Shares or the Exercise Notice, you
shall issue the certificates representing, or issue to such holder by electronic
delivery at the applicable balance account at the Depository Trust Company, the
Shares and/or the Warrant Shares, as the case may be, registered in the names of
such Holders or transferees, as the case may be, and such certificates shall not
bear any legend restricting transfer of the Shares or the Warrant Shares thereby
and should not be subject to any stop-transfer restriction; provided, however,
that if such Shares and Warrant Shares are not registered for resale under the
Securities Act or able to be sold under Rule 144 without the requirement for the
Company to be in compliance with the current public information required under
Rule 144 as to such securities and without volume or manner-of-sale
restrictions, then the certificates for such Shares and/or Warrant Shares shall
bear the following legend:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES

 

--------------------------------------------------------------------------------


 

LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED
(I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER THE SECURITIES
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.

 

A form of written confirmation from the Company’s outside legal counsel that a
registration statement covering resales of the Shares and the Warrant Shares has
been declared effective by the Commission under the Securities Act is attached
hereto as Annex II.

 

Please be advised that the Holders are relying upon this letter as an inducement
to enter into the Agreement and, accordingly, each Holder is a third party
beneficiary to these instructions.

 

Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions.

 

 

Very truly yours,

 

 

 

OCERA THERAPEUTICS, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Acknowledged and Agreed:

 

 

 

CONTINENTAL STOCK TRANSFER & TRUST COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Date:                         ,          

 

 

--------------------------------------------------------------------------------


 

Annex I

 

FORM OF EXERCISE NOTICE

 

[To be executed by the Holder to purchase shares of Common Stock under the
Warrant]

 

Ladies and Gentlemen:

 

(1)           The undersigned is the Holder of Warrant No.                     
(the “Warrant”) issued by Ocera Therapeutics, Inc., a Delaware corporation (the
“Company”).  Capitalized terms used herein and not otherwise defined herein have
the respective meanings set forth in the Warrant.

 

(2)           The undersigned hereby exercises its right to purchase
                     Warrant Shares pursuant to the Warrant.

 

(3)           The Holder intends that payment of the Exercise Price shall be
made as (check one):

 

o            Cash Exercise

 

o            “Cashless Exercise” under Section 10 of the Warrant

 

(4)           If the Holder has elected a Cash Exercise, the Holder shall pay
the sum of $                       in immediately available funds to the Company
in accordance with the terms of the Warrant.

 

(5)           Pursuant to this Exercise Notice, the Company shall deliver to the
Holder Warrant Shares determined in accordance with the terms of the Warrant.

 

(6)           By its delivery of this Exercise Notice, the undersigned
represents and warrants to the Company that in giving effect to the exercise
evidenced hereby the Holder will not beneficially own in excess of the number of
shares of Common Stock (as determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934) permitted to be owned under Section 11 of the
Warrant to which this notice relates.

 

Dated:

 

 

 

 

 

Name of Holder:

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT

 

The Company hereby acknowledges this Exercise Notice and receipt of the
appropriate exercise price and hereby directs Continental Stock Transfer & Trust
Company to issue the above indicated number of shares of Common Stock in
accordance with the Irrevocable Transfer Agent Instructions dated
November       , 2013 from the Company and acknowledged and agreed to by
Continental Stock Transfer & Trust Company.

 

 

 

OCERA THERAPEUTICS, INC.,

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

Annex II

 

FORM OF NOTICE OF EFFECTIVENESS OF REGISTRATION STATEMENT

 

Continental Stock Transfer & Trust Company

17 Battery Place

New York, NY 10004

 

Re: Ocera Therapeutics, Inc.

 

Ladies and Gentlemen:

 

We are counsel to Ocera Therapeutics, Inc., a Delaware corporation (the
“Company”), and have represented the Company in connection with that certain
Securities Purchase Agreement, dated as of November 5, 2013 entered into by and
among the Company and the purchasers named therein (collectively, the
“Purchasers”) pursuant to which the Company issued to the Purchasers shares of
the Company’s common stock, $0.00001 par value per share (the “Common Stock”),
and warrants exercisable for shares of Common Stock (the “Warrants”).  Pursuant
to that certain Registration Rights Agreement of even date, the Company agreed
to register the resale of the Common Stock, including the shares of Common Stock
issuable upon exercise of the Warrants (collectively, the “Registrable
Securities”), under the Securities Act of 1933, as amended (the “Securities
Act”). In connection with the Company’s obligations under the Registration
Rights Agreement, November 5, 2013, the Company filed a Registration Statement
on Form S-3 (File No. 333-                    ) (the “Registration Statement”)
with the Securities and Exchange Commission (the “Commission”) relating to the
Registrable Securities which names each of the Purchasers as a selling
stockholder thereunder.

 

In connection with the foregoing, we advise you that a member of the
Commission’s staff has advised us by telephone that the Commission has entered
an order declaring the Registration Statement effective under the Securities Act
at          [a.m.][p.m.] on                     ,         , and we have no
knowledge, after telephonic inquiry of a member of the staff, that any stop
order suspending its effectiveness has been issued or that any proceedings for
that purpose are pending before, or threatened by, the Commission and the
Registrable Securities are available for resale under the Securities Act
pursuant to the Registration Statement.

 

This letter shall serve as our standing notice to you that the Common Stock may
be freely transferred by the Purchasers pursuant to the Registration Statement.
You need not require further letters from us to effect any future legend-free
issuance or reissuance of shares of Common Stock to the Purchasers or the
transferees of the Purchasers, as the case may be, as contemplated by the
Company’s Irrevocable Transfer Agent Instructions dated November       , 2013
provided at the time of such reissuance, the Company has not otherwise notified
you that the Registration Statement is unavailable for the resale of the
Registrable Securities. This letter shall serve as our standing instructions
with regard to this matter.

 

 

 

 

Very truly yours,

 

 

 

GOODWIN PROCTER LLP

 

 

 

By:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF SECRETARY’S CERTIFICATE

 

The undersigned hereby certifies that he is the duly elected, qualified and
acting Secretary of Ocera Therapeutics, Inc., a Delaware corporation (the
“Company”), and that as such he is authorized to execute and deliver this
certificate in the name and on behalf of the Company and in connection with the
Securities Purchase Agreement, dated as of November 5, 2013 by and among the
Company and the investors party thereto (the “Securities Purchase Agreement”),
and further certifies in his official capacity, in the name and on behalf of the
Company, the items set forth below.  Capitalized terms used but not otherwise
defined herein shall have the meaning set forth in the Securities Purchase
Agreement.

 

1.                                      Attached hereto as Exhibit A is a true,
correct and complete copy of the resolutions duly adopted by the duly authorized
Committee of the Board of Directors of the Company at a meeting of the Committee
held on November 5, 2013.  Such resolutions have not in any way been amended,
modified, revoked or rescinded, have been in full force and effect since their
adoption to and including the date hereof and are now in full force and effect.

 

2.                                      Attached hereto as Exhibit B is a true,
correct and complete copy of the Certificate of Incorporation of the Company,
together with any and all amendments thereto currently in effect, and no action
has been taken to further amend, modify or repeal such Certificate of
Incorporation, the same being in full force and effect in the attached form as
of the date hereof.

 

3.                                      Attached hereto as Exhibit C is a true,
correct and complete copy of the Bylaws of the Company and any and all
amendments thereto currently in effect, and no action has been taken to further
amend, modify or repeal such Bylaws, the same being in full force and effect in
the attached form as of the date hereof.

 

4.                                      Each person listed below has been duly
elected or appointed to the position(s) indicated opposite his name and is duly
authorized to sign the Securities Purchase Agreement and each of the Transaction
Documents on behalf of the Company, and the signature appearing opposite such
person’s name below is such person’s genuine signature.

 

Name

 

Position

 

Signature

 

 

 

 

 

Linda S. Grais, M.D.

 

President & Chief Executive Officer

 

 

Jeryl L. Hilleman

 

Chief Financial Officer & Secretary

 

 

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of this
         day of                 ,       .

 

 

 

 

 

Jeryl L. Hilleman

 

Chief Executive Officer & Secretary

 

 

I, Linda S. Grais, M.D., Chief Executive Officer, hereby certify that Jeryl L.
Hilleman is the duly elected, qualified and acting Secretary of the Company and
that the signature set forth above is his true signature.

 

 

 

 

 

Linda S. Grais, M.D.

 

President & Chief Executive Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Resolutions

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Certificate of Incorporation

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Bylaws

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF OFFICER’S CERTIFICATE

 

The undersigned, the Chief Executive Officer of Ocera Therapeutics, Inc., a
Delaware corporation (the “Company”), pursuant to Section 5.1(i) of the
Securities Purchase Agreement, dated as of November 5, 2013, by and among the
Company and the investors signatory thereto (the “Securities Purchase
Agreement”), hereby represents, warrants and certifies as follows (capitalized
terms used but not otherwise defined herein shall have the meaning set forth in
the Securities Purchase Agreement):

 

1.                                      The representations and warranties of
the Company contained in the Securities Purchase Agreement are true and correct
in all material respects (except for those representations and warranties which
are qualified as to materiality, in which case, such representations and
warranties shall be true and correct in all respects) as of the date when made
and as of the date hereof, as though made on and as of such date, except for
such representations and warranties that speak as of a specific date.

 

2.                                      The Company has performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by it at or prior to the date hereof.

 

IN WITNESS WHEREOF, the undersigned has executed this certificate this       
day of November, 2013.

 

 

 

 

 

Chief Executive Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF LOCK-UP AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

LIST OF DIRECTORS AND EXECUTIVE OFFICERS
EXECUTING LOCK-UP AGREEMENTS

 

Executive Officers

 

Linda S. Grais, M.D.

Jeryl L. Hilleman

Franck Rousseau, M.D.

David Moore

 

Non-Employee Directors

 

Eckard Weber, M.D.

Jean-Paul Castaigne, M.D.

Lars G. Ekman, M.D., Ph.D.

Nina Kjellson

Michael Powell, Ph.D.

Pratik Shah, Ph.D.

Anne M. VanLent

 

Investors Affiliated with Directors

 

InterWest Partners IX, L.P.

Domain Associates, LLC and affiliated entities (Domain Partners VIII, L.P., DP
VIII Associates, L.P., Domain Partners VI, L.P. and DP VI Associates, L.P.)

Thomas McNerney & Partners, L.P. and affiliated entities (TMP Associates, L.P.,
TMP Nominee, LLC, Thomas McNerney & Partners II, L.P., TMP Associates II, L.P.
and TMP Nominee II, LLC).

Sofinnova affiliated entities (Sofinnova Venture Partners VI, L.P., Sofinnova
Venture Affiliates VI, L.P. and Sofinnova Venture Partners VI GmbH & Co. KG)

 

--------------------------------------------------------------------------------


 

Schedule 3.1(a)

 

Subsidiaries

 

Tranzyme Holdings ULC (Nova Scotia)

Tranzyme Pharma Inc. (Canada)

Ocera Subsidiary, Inc. (Delaware)

 

--------------------------------------------------------------------------------


 

Schedule 3.1(g)

 

Capitalization

 

·                  As of November 4, 2013, there are 11,291,073 shares of the
Company’s Common Stock outstanding.

 

·                  Certain holders of the Company’s Common Stock have
registration rights pursuant to that certain Restated Registration Rights
Agreement dated as of April 23, 2013 by and among the Company and the investors
listed therein, as amended.

 

·                  Certain holders of the Company’s Common Stock have
registration rights pursuant to that certain Fourth Amended and Restated
Registration Rights Agreement dated as of May 12, 2005 by and among the Company
and the investors listed therein, as amended.

 

·                  Certain holders of warrants to purchase the Company’s Common
Stock issued on December 3, 2008 and September 30, 2010 have registration rights
with respect to the shares issuable upon exercise of such warrants in accordance
with the terms of such warrants.

 

·                  The aggregate number of common stock options outstanding by
plan as of November 4, 2013 is as follows:

 

 

 

Shares underlying
Options Outstanding

 

Weight Average
Exercise Price

 

2003 Stock Option Plan

 

41,206

 

$

40.83

 

2004 Stock Option Plan

 

4,173

 

$

71.40

 

2005 Stock Option Plan

 

443,234

 

$

1.22

 

2011 Stock Option Plan

 

171,708

 

$

44.74

 

 

 

660,321

 

$

15.45

 

 

·                  Warrant to Purchase Stock, dated December 3, 2008, issued by
the Company to Oxford Finance Corporation.

 

·                  Warrant to Purchase Stock, dated December 3, 2008, issued by
the Company to Silicon Valley Bank.

 

·                  Warrant to Purchase Stock, dated September 30, 2010, issued
by the Company to Compass Horizon Funding Company LLC.

 

·                  Warrant to Purchase Stock, dated September 30, 2010, issued
by the Company to Oxford Finance Corporation.

 

·                  Warrant to Purchase Stock, dated January 31, 2012, issued by
the Company to Compass Horizon Funding Company LLC.

 

--------------------------------------------------------------------------------


 

·                  Warrant to Purchase Stock, dated January 31, 2012, issued by
the Company to Oxford Finance Corporation.

 

·                  Common Stock Purchase Warrants, dated March 30, 2012, issued
by Ocera Subsidiary, Inc. (f/k/a Ocera Therapeutics, Inc.).

 

·                  Common Stock Purchase Warrants, dated October 1, 2012, issued
by Ocera Subsidiary, Inc. (f/k/a Ocera Therapeutics, Inc.).

 

--------------------------------------------------------------------------------


 

Schedule 3.1(x)

 

Registration Rights

 

·                  Certain holders of the Company’s Common Stock have
registration rights pursuant to that certain Restated Registration Rights
Agreement dated as of April 23, 2013 by and among the Company and the investors
listed therein, as amended.

 

·                  Certain holders of the Company’s Common Stock have
registration rights pursuant to that certain Fourth Amended and Restated
Registration Rights Agreement dated as of May 12, 2005 by and among the Company
and the investors listed therein, as amended.

 

·                  Certain holders of warrants to purchase the Company’s Common
Stock issued on December 3, 2008 and September 30, 2010 have registration rights
with respect to the shares issuable upon exercise of such warrants in accordance
with the terms of such warrants.

 

--------------------------------------------------------------------------------